 



Exhibit 10.7
[EXECUTION COPY]
ASSET PURCHASE AGREEMENT
by and among
OMNICARE, INC.,
STANDARD MANAGEMENT CORPORATION,
RAINIER HOME HEALTH CARE PHARMACY, INC.,
HOLLAND COMPOUNDING PHARMACY, INC.
and
HOLLAND DRUG STORE, INC.
Dated as of July 28, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   Article I DEFINITIONS AND DEFINED TERMS    
1  
 
  Section 1.1   Definitions and Defined Terms     1  
 
                Article II PURCHASE OF ASSETS     1  
 
  Section 2.1   Purchase and Sale of Transferred Assets     1  
 
  Section 2.2   Excluded Assets     3  
 
                Article III ASSUMPTION OF LIABILITIES     3  
 
  Section 3.1   Assumed Liabilities     3  
 
  Section 3.2   Retained Liabilities     3  
 
                Article IV PURCHASE PRICE     4  
 
  Section 4.1   Purchase Price     4  
 
  Section 4.2   Post-Closing Purchase Price Adjustment     4  
 
  Section 4.3   Contingent Payment     5  
 
  Section 4.4   Allocation of Consideration     6  
 
  Section 4.5   Prorations     7  
 
  Section 4.6   Withholding Taxes     7  
 
                Article V CLOSING     7  
 
  Section 5.1   Closing     7  
 
  Section 5.2   Deliveries at Closing     8  
 
  Section 5.3   Conditions Precedent to Obligations of Each Party     10  
 
  Section 5.4   Conditions Precedent to Obligations of Purchaser     10  
 
  Section 5.5   Conditions Precedent to Obligations of Seller and/or Parent    
12  
 
                Article VI REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT  
  13  
 
  Section 6.1   Organization and Good Standing     13  
 
  Section 6.2   Authorization and Effect of Agreement     13  
 
  Section 6.3   Consents and Approvals; No Violations     14  
 
  Section 6.4   No Third Party Options     14  
 
  Section 6.5   Permits; Compliance with Law     14  
 
  Section 6.6   Litigation     15  
 
  Section 6.7   Assets Necessary to Business     15  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 6.8   Financial Statements     15  
 
  Section 6.9   Absence of Certain Changes     15  
 
  Section 6.10   No Default     16  
 
  Section 6.11   Transactions with Affiliates     16  
 
  Section 6.12   Contracts     16  
 
  Section 6.13   Labor Relations     17  
 
  Section 6.14   Title to Assets     18  
 
  Section 6.15   Insurance     18  
 
  Section 6.16   Inventory     18  
 
  Section 6.17   Accounts Receivable     19  
 
  Section 6.18   Product Returns and Warranties     19  
 
  Section 6.19   Customers; Suppliers     19  
 
  Section 6.20   Absence of Certain Business Practices     19  
 
  Section 6.21   Certain Healthcare Legal Matters     20  
 
  Section 6.22   Real Property     21  
 
  Section 6.23   Environmental     21  
 
  Section 6.24   No Broker     23  
 
  Section 6.25   No Misleading Statements     23  
 
  Section 6.26   Employee Benefits     23  
 
  Section 6.27   Taxes     24  
 
  Section 6.28   Proprietary Rights     25  
 
  Section 6.29   Information Technology     27  
 
  Section 6.30   Solvency of Parent and Sellers     27  
 
                Article VII REPRESENTATIONS AND WARRANTIES OF PURCHASER     27  
 
  Section 7.1   Corporate Organization     27  
 
  Section 7.2   Authorization and Effect of Agreement     27  
 
  Section 7.3   Consents and Approvals; No Violations     28  
 
  Section 7.4   No Broker     28  
 
                Article VIII COVENANTS     28  
 
  Section 8.1   Conduct of Business     28  
 
  Section 8.2   Access     30  
 
  Section 8.3   Notification     30  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 8.4   No Inconsistent Action     31  
 
  Section 8.5   Reasonable Best Efforts     31  
 
  Section 8.6   Further Assurances     31  
 
  Section 8.7   Transfer Taxes     32  
 
  Section 8.8   Release of Liens     32  
 
  Section 8.9   Consents to Transferred Assets     32  
 
  Section 8.10   Employment Matters     32  
 
  Section 8.11   Bulk Sales Laws     33  
 
  Section 8.12   No Solicitation     33  
 
  Section 8.13   Confidentiality     33  
 
  Section 8.14   No Solicitation of Employees     33  
 
  Section 8.15   Non-Competition     34  
 
  Section 8.16   Collection of Accounts Receivable     34  
 
  Section 8.17   Post-Closing Agreements     34  
 
  Section 8.18   Change of Name     35  
 
  Section 8.19   Payment of Indebtedness     35  
 
  Section 8.20   Satisfaction of Leases     35  
 
                Article IX TERMINATION     36  
 
  Section 9.1   Termination     36  
 
  Section 9.2   Procedure and Effect of Termination     36  
 
                Article X SURVIVAL; INDEMNIFICATION     37  
 
  Section 10.1   Survival of Indemnification Rights     37  
 
  Section 10.2   Indemnification Obligations of Seller and Parent     37  
 
  Section 10.3   Indemnification Obligations of Purchaser     38  
 
  Section 10.4   Indemnification Procedure     39  
 
  Section 10.5   Calculation of Indemnity Payments     40  
 
  Section 10.6   Tax Treatment of Indemnification     40  
 
  Section 10.7   Relation of Indemnity to Holdback Payment     40  
 
  Section 10.8   Exclusive Remedy     40  
 
                Article XI MISCELLANEOUS PROVISIONS     41  
 
  Section 11.1   Notices     41  
 
  Section 11.2   Expenses     42  
 
  Section 11.3   Successors and Assigns     42  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 11.4   Extension; Waiver     42  
 
  Section 11.5   Entire Agreement; Disclosure Schedules     42  
 
  Section 11.6   Amendments, Supplements, Etc.     42  
 
  Section 11.7   Applicable Law; Waiver of Jury Trial     43  
 
  Section 11.8   Actions by Seller or Parent     43  
 
  Section 11.9   Execution in Counterparts     43  
 
  Section 11.10   Titles and Headings     43  
 
  Section 11.11   Invalid Provisions     43  
 
  Section 11.12   Publicity     44  
 
  Section 11.13   Specific Performance     44  
 
  Section 11.14   No Third Party Beneficiaries     44  
 
                Exhibits
 
       
 
                Exhibit A — Definitions and Defined Terms         Exhibit B —
Form of Bill of Sale         Exhibit C — Form of Assignment and Assumption
Agreement         Exhibit D — Form of Power of Attorney         Exhibit E — Form
of Pharmacy Letter         Exhibit F — Form of Trademark Assignment Agreement  
            Schedule 1 — Contingent Facilities        

iv



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 28, 2006 by and among Omnicare, Inc., a Delaware corporation
(“Purchaser”), Standard Management Corporation, an Indiana corporation
(“Parent”), and Rainier Home Health Care Pharmacy, Inc., Holland Compounding
Pharmacy, Inc. and Holland Drug Store, Inc., each a Washington corporation and
each an indirect wholly owned subsidiary of Parent (each a “Seller” and
collectively “Seller”).
RECITALS:
     WHEREAS, Seller is engaged in the business of (a) providing
(i) pharmaceutical products, including, without limitation, prescription and
non-prescription drugs, infusion medication and related medical products and
pharmacy-related services, including, without limitation, consultant
pharmacists, services to nursing homes, assisted living facilities and other
long-term care facilities (collectively, “Facilities”) and (ii) durable medical
equipment and respiratory equipment and supplies to Facilities and the retail
public and (b) operating related compounding pharmacies (collectively, the
“Business”); and
     WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase, certain of the rights, properties and assets relating to the Business.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND DEFINED TERMS
     Section 1.1 Definitions and Defined Terms. Unless the context otherwise
requires or as otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings set forth in Exhibit A hereto.
ARTICLE II
PURCHASE OF ASSETS
     Section 2.1 Purchase and Sale of Transferred Assets. On the terms and
subject to the conditions set forth herein, at the Closing as described in
Article V hereto, Seller shall, and Parent shall cause Seller to, sell,
transfer, convey, assign and deliver to Purchaser (or one or more direct or
indirect subsidiaries of Purchaser as Purchaser may designate), and Purchaser
(or one or more designees of Purchaser) shall purchase and acquire from Seller,
good and valid title to, and all rights and interests in, all of the rights,
properties and assets used in or held for use in, necessary for or otherwise
relating to the Business, other than the Excluded Assets (collectively, the
“Transferred Assets”), free

 



--------------------------------------------------------------------------------



 



and clear of all Liens (other than Permitted Liens), including, without
limitation, good and valid title to, and all rights and interests in, the
following:
     (a) All assets reflected on the balance sheet as of and for the five
(5) months ended May 31, 2006 relating to the Business (the “Balance Sheet”) and
all assets used to generate revenue and income reflected on the income statement
relating to the Business for the five (5) months ended May 31, 2006 (the “Income
Statement”), which Balance Sheet and Income Statement are set forth in
Section 6.8(a) of the Disclosure Schedule, other than, in each case, assets
disposed of after the date of such Balance Sheet and Income Statement and on or
prior to the Closing in the ordinary course of business consistent with past
practice as permitted under Section 8.1 hereto.
     (b) All assets used, or held for use in, necessary for or otherwise
relating to the Business acquired in the ordinary course of business consistent
with past practice after May 31, 2006 and on or prior to the Closing Date.
     (c) All Contracts relating to the Business, including, without limitation,
Contracts relating to the provision of services to (i) Facilities, (ii) to
hospice agencies and home health care companies and (iii) insurers, managed care
organizations and other payor organizations (including Medicare Part D Plans).
     (d) Subject to Section 8.20 hereto, all leases, including, without
limitation, real property leases for the operating facilities, relating to the
Business and any improvements thereunder.
     (e) All rights under Contracts relating to the Business to the extent that
such rights relate to non-competition, confidentiality or non-solicitation
obligations enforceable against a third party.
     (f) All inventory, accounts receivable, rebates receivable earned after
May 31, 2006, other current, fixed or prepaid assets, prepaid items and plant,
property and equipment used or held for use in, necessary for or otherwise
relating to the Business.
     (g) All intangibles and intangible property, including, without limitation,
all Proprietary Rights and agreements relating thereto that are used or held for
use in, necessary for or otherwise relating to the Business, including, without
limitation, all of the Seller’s Rights and goodwill included in any of the
foregoing.
     (h) All Permits used or held for use in, necessary for or otherwise
relating to the Business, except to the extent that the transfer thereof would
violate or would not be permitted or effective under applicable Law.
     (i) Subject to applicable Law, all patient medical records relating to the
Business; provided that Purchaser shall promptly provide Seller with copies
thereof as reasonably requested by Seller in writing after the Closing.
     (j) Except to the extent solely related to an Excluded Asset, all books and
records relating to the Business or the Transferred Assets.

2



--------------------------------------------------------------------------------



 



     (k) All manufacturer or vendor warranties, service life policies, customer
support agreements and similar items relating to the Business or the Transferred
Assets (or to the extent such items are not assignable, subrogation rights to
such items).
     (l) All motor vehicles and other rolling stock, including, without
limitation, those items listed in Section 2.1(l) of the Disclosure Schedule
(collectively, the “Motor Vehicles”).
     (m) All Trade Names.
     The Contracts included in the Transferred Assets, all of which are listed
on Section 6.12(a), and include, without limitation, those listed above, are
hereinafter collectively referred to as the “Assumed Contracts.”
     Section 2.2 Excluded Assets. Notwithstanding anything contained in this
Agreement to the contrary, the rights, properties and assets identified in
Section 2.2 of the Disclosure Schedule (collectively, the “Excluded Assets”)
will not be included in the Transferred Assets, and all right, title and
interest thereto shall be retained by Seller or Parent, as applicable.
ARTICLE III
ASSUMPTION OF LIABILITIES
     Section 3.1 Assumed Liabilities. At the Closing, Purchaser will not assume
or agree to undertake to pay, satisfy, discharge or perform, and will not be
deemed by virtue of the execution and delivery of this Agreement or any document
delivered at the Closing pursuant to this Agreement, or as a result of the
consummation of the transactions contemplated by this Agreement, to have
assumed, or to have agreed to pay, satisfy, discharge or perform, any liability,
obligation, indebtedness or Taxes (except as expressly set forth in
Section 4.5(b) hereto) of Seller or of any other Person or in any way relating
to the Business (whether primary or secondary, direct or indirect, known or
unknown, absolute or contingent, matured or unmatured, or otherwise), other than
the following obligations and liabilities of Seller: (a) the obligations and
liabilities from and after the Closing Date pursuant to the terms of the Assumed
Contracts, to the extent, and only to the extent, that such Assumed Contracts
are actually assigned to Purchaser and such obligations and liabilities relate
to the period from and after the Closing and (b) $750,000 of current
liabilities, which would not otherwise be Assumed Liabilities, of Seller, which
may be paid off by Purchaser at the Closing or at the time such current
liabilities become due, in its sole discretion (clauses (a) and (b) together,
the “Assumed Liabilities”).
     Section 3.2 Retained Liabilities. Notwithstanding anything contained in
this Agreement to the contrary, Purchaser does not assume or agree or undertake
to pay, satisfy, discharge or perform, and will not be deemed by virtue of the
execution and delivery of this Agreement or any document delivered at the
Closing pursuant to this Agreement, or as a result of the consummation of the
transactions contemplated by this

3



--------------------------------------------------------------------------------



 



Agreement, to have assumed, or to have agreed to pay, satisfy, discharge or
perform, and, as between Purchaser and Seller, Seller shall retain any
liability, obligation, indebtedness or Taxes (except as expressly set forth in
Section 4.5(b) hereto) of Seller or of any other Person or in any way relating
to the Business or the Transferred Assets (whether primary or secondary, direct
or indirect, known or unknown, absolute or contingent, matured or unmatured, or
otherwise) other than the Assumed Liabilities (such liabilities and obligations
retained by Seller, including, without limitation, all liabilities and
obligations with respect to the Excluded Assets, being referred to herein as the
“Retained Liabilities”). It is specifically agreed that Seller shall be and
remain liable for all of the Retained Liabilities.
ARTICLE IV
PURCHASE PRICE
     Section 4.1 Purchase Price. In consideration of the conveyance to Purchaser
of all right, title and interest in and to the Transferred Assets and the other
rights granted to Purchaser hereunder, and subject to the terms and conditions
hereof, Purchaser shall:
     (a) at Closing, assume the Assumed Liabilities; and
     (b) pay an aggregate purchase price (the “Purchase Price”) of up to
$13,520,000, adjusted in accordance with the terms of this Article IV and
Section 10.6 hereto, which shall be delivered as follows:
     (i) at Closing, Purchaser shall pay to Seller an aggregate of $12,000,000
in cash (the “Closing Date Cash Payment”);
     (ii) Subject to the terms of Section 4.2 hereto, Purchaser shall pay to
Seller, within thirty (30) calendar days of the four (4) month anniversary of
the Closing Date (the “Four Month Anniversary”) (or such later date as set forth
in Section 4.2 hereto), an aggregate amount of $1,000,000, or such lesser amount
as determined in accordance with Section 4.2(b) and Section 10.6 hereto, in
immediately available funds (the “Holdback Payment”); and
     (iii) Subject to the terms of Section 4.3 hereto, Purchaser shall pay to
Seller the Contingent Payment.
     Section 4.2 Post-Closing Purchase Price Adjustment.
     (a) The parties agree that, on the Closing Date, the Net Asset Value of the
Business should be no less than $6,000,000. “Net Asset Value,” as used herein,
shall be defined as the value of the tangible assets of the Business, including
the inventory, accounts receivable, rebates receivable, prepaid expenses, Motor
Vehicles (net of depreciation) and fixed assets (less accumulated depreciation,
depletion and amortization) net of the Assumed Liabilities. In the event the
actual Net Asset Value as of the Closing

4



--------------------------------------------------------------------------------



 



Date, as finally determined pursuant to the terms of this Section 4.2(a) (the
“Actual Net Asset Value”), is less than $6,000,000, the Purchase Price shall be
adjusted downward, dollar-for-dollar, by the extent to which $6,000,000 exceeds
the Actual Net Asset Value (the “Purchase Price Adjustment”). The balance sheet
establishing the Actual Net Asset Value, as finally determined pursuant to the
terms of this Section 4.2(a), is hereinafter referred to as the “Final Closing
Date Statement.” All items on the Final Closing Date Statement shall be
(i) determined consistent with the methodology of Net Asset Value used to
calculate the $6,000,000 base number, (ii) computed in accordance with this
Section 4.2(a) and U.S. generally accepted accounting principles, consistently
applied (“GAAP”), and (iii) audited or reviewed by an independent accounting
firm at Purchaser’s expense. Purchaser, in conjunction with its independent
accountants (and in concurrence with Seller’s independent accountants), shall
prepare and present to Seller a draft of the Final Closing Date Statement (the
“Preliminary Closing Date Statement”) promptly, but not more than sixty
(60) calendar days after the Closing Date. Seller, together with its
representatives and accountants, shall have the right to review the workpapers
of Purchaser and Purchaser’s accountants utilized in preparing the Preliminary
Closing Date Statement for purposes of verifying the accuracy and fairness of
the presentation of the Preliminary Closing Date Statement. Seller shall notify
Purchaser of any dispute with the Preliminary Closing Date Statement promptly,
but not more than thirty (30) calendar days after its receipt by Seller
(“Dispute Notice”). If Seller timely delivers a Dispute Notice to Purchaser,
Seller and Purchaser shall, for a period of thirty (30) calendar days from the
date the Dispute Notice is delivered to Purchaser, attempt in good faith to
resolve the items in dispute. The Preliminary Closing Date Statement, together
with any adjustments or corrections agreed upon by Purchaser and Seller, shall
comprise the Final Closing Date Statement. If the parties cannot agree on the
Final Closing Date Statement within thirty (30) calendar days after the later of
(x) the delivery of the Preliminary Closing Date Statement to Seller by
Purchaser and (y) the delivery of a Dispute Notice to Purchaser by Seller, as
applicable, the parties shall submit the dispute to a mutually acceptable “Big
Four” accounting firm (the “Reviewing Accountants”), whose determination shall
be binding on the parties. The fees of such Reviewing Accountants shall be
divided equally between Purchaser and Seller.
     (b) In satisfaction of the Purchase Price Adjustment, if any, as finally
determined pursuant to Section 4.2(a) hereto, Purchaser shall reduce accordingly
any amount otherwise payable to Seller pursuant to Section 4.1(b)(ii) hereto. If
the amount of the Purchase Price Adjustment exceeds the amount otherwise payable
to Seller pursuant to Section 4.1(b)(ii) hereto, Purchaser shall not be
obligated to pay the Holdback Payment and Seller shall pay to Purchaser such
amount in excess of the Holdback Payment in immediately available funds within
thirty (30) calendar days of the Four Month Anniversary or, if there is a
disagreement with respect to the Final Closing Date Statement which is not
resolved prior to the Four Month Anniversary, within thirty (30) calendar days
after such disagreement is finally resolved pursuant to the terms of
Section 4.2(a) hereto, and subject to the terms of this Article IV and
Section 10.6.
     Section 4.3 Contingent Payment. Purchaser shall deliver to Seller promptly,
but not more than thirty (30) calendar days, after December 31, 2006 (the
“Contingent Payment Determination Date”) a detailed calculation of the
Contingent

5



--------------------------------------------------------------------------------



 



Payment. Seller shall notify Purchaser of any dispute with such calculation of
the Contingent Payment promptly, but not more than thirty (30) calendar days,
after its receipt by Seller. If Seller timely delivers a notice of disagreement
to Purchaser, Seller and Purchaser shall, for a period of thirty (30) calendar
days from the date notice is delivered to Purchaser, attempt in good faith to
resolve the dispute with respect to the Contingent Payment. If the parties
cannot agree on the Contingent Payment within thirty (30) calendar days after
the delivery of a notice of disagreement to Purchaser by Seller, the parties
shall submit the dispute to a mutually acceptable third party, whose
determination shall be binding on the parties. The fees of such reviewing third
party shall be divided equally between Purchaser and Seller. Purchaser shall pay
the Contingent Payment promptly, but not more than five (5) Business Days, after
final resolution of the calculation of the Contingent Payment. Purchaser agrees
to operate the Business after the Closing through and including December 31,
2006 in the ordinary course and consistent with past practice to maximize the
potential Contingent Payment.
The “Contingent Payment” shall be equal to:

   
($520,000) x 
(# of Contingent Beds)
 
                    520

“Contingent Beds” for purposes of the above formula shall mean the number of
licensed beds in the Contingent Payment Facilities that are being serviced by
the Business as of the Contingent Payment Determination Date.
     Section 4.4 Allocation of Consideration. All capitalizable costs and other
amounts constituting consideration within the meaning of, and for the purposes
of, Section 1060 of the Code and the regulations thereunder shall be allocated
among the Transferred Assets, the non-solicitation obligations contained in
Section 8.14 hereto, the non-competition obligations contained in Section 8.15
hereto and any other assets or rights acquired by Purchaser hereunder, as
applicable, in the manner required by Section 1060 of the Code and the
regulations thereunder and all applicable Laws. Within sixty (60) calendar days
after the Closing Date, Purchaser shall provide Seller with a proposed schedule
(the “Allocation Schedule”) allocating all such amounts as provided herein. The
Allocation Schedule shall become final and binding on the parties hereto fifteen
(15) calendar days after Purchaser provides such schedule to Seller, unless
Seller objects in writing to Purchaser, specifying the basis for its objection
and preparing an alternative allocation. If Seller does object, Purchaser and
Seller shall in good faith attempt to resolve the dispute within fifteen
(15) calendar days of receipt by Purchaser of written notice of Seller’s
objection. Any such resolution shall be final and binding on the parties hereto.
Any unresolved disputes shall be promptly submitted to the Reviewing Accountants
for determination, which determination shall be final and binding on the parties
hereto. Purchaser and Seller will each pay one-half of the fees and expenses of
the Reviewing Accountants. Seller and Purchaser shall cooperate with each other
and the Reviewing Accountants in connection with the matters contemplated by
this Section 4.3, including, without limitation, by furnishing such information
and access to books, records (including, without limitation, accountants work
papers), personnel and properties as may be reasonably requested. Each of the
parties hereto agrees to (a) prepare and timely file

6



--------------------------------------------------------------------------------



 



all Tax Returns, including, without limitation, Form 8594 (and all supplements
thereto) in a manner consistent with the Allocation Schedule as finalized and
(b) act in accordance with the Allocation Schedule for all tax purposes. The
parties hereto will revise the Allocation Schedule to the extent necessary to
reflect any Purchase Price Adjustment, any payment made under Article X hereto
or other post-Closing payment made pursuant to or in connection with this
Agreement. In the case of any such payment, Purchaser shall propose a revised
Allocation Schedule, and the parties hereto shall follow the procedures outlined
above with respect to review, dispute and resolution in respect of such
revision.
     Section 4.5 Prorations.
     (a) All payments under or pursuant to the Assumed Contracts relating to
periods both before and after the Closing Date, whether payable before or after
the Closing Date, shall be prorated between Purchaser and Seller, on the basis
of a 365-day year and the number of days elapsed in calendar year 2006 as of the
Closing Date. With respect to any products sold (or services rendered) to Seller
pursuant to the Assumed Contracts or other obligations pursuant to which Seller
purchases products (for example, purchase orders), Seller and Purchaser shall
use reasonable commercial efforts to arrange for vendors to bill Seller directly
on or prior to the Closing Date and Purchaser directly after the Closing Date.
Notwithstanding anything to the contrary contained in this Agreement or any
Collateral Agreement, amounts due for supplies received from or services
rendered by third-party vendors to Seller on or prior to the Closing Date shall
be for the account of and paid by Seller, except to the extent such amounts are
Assumed Liabilities as contemplated in Section 3.1(b).
     (b) After the Closing, any ad valorem, use, real and personal property and
similar Taxes, installments or special assessments arising from, or relating to,
the Transferred Assets or the conduct of the Business, which become due and
payable on or after the Closing Date and relate to periods both before and after
the Closing Date, shall be prorated and adjusted between Seller and Purchaser as
of the Closing Date on a per diem basis and Seller shall be responsible for and,
in any case where payment to the applicable taxing authority is to be made by
Purchaser, shall pay such amount to Purchaser, the portion of such amounts
allocable to the period or portion thereof ending on the Closing Date for which
payment is due after the Closing Date at least ten (10) Business Days prior to
the date such Taxes become due and payable.
     Section 4.6 Withholding Taxes. All payments made by Purchaser pursuant to
or in connection with this Agreement shall be net of applicable withholding
taxes, if any.
ARTICLE V
CLOSING
     Section 5.1 Closing. Upon the terms and subject to the conditions of this
Agreement, the closing of the transactions contemplated by this Agreement (the

7



--------------------------------------------------------------------------------



 



“Closing”) will take place at the offices of Dewey Ballantine LLP, 1301 Avenue
of the Americas, New York, New York 10019, on the later of August 7, 2006 or the
date that is two (2) Business Days following the satisfaction or waiver of all
of the conditions to the Closing (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions) or at such other time and place and on such other
date as Purchaser and Seller shall agree in writing (the “Closing Date”);
provided that the effective time of the Closing shall be 12:01 a.m. on the
Closing Date.
     Section 5.2 Deliveries at Closing. At the Closing:
     (a) Seller shall, and Parent shall cause Seller to, deliver or cause to be
delivered to Purchaser, the following:
     (i) a Bill of Sale, duly executed by Seller and Parent, in substantially
the form attached hereto as Exhibit B (the “Bill of Sale”);
     (ii) an Assignment and Assumption Agreement, duly executed by Seller and
Parent, in substantially the form attached hereto as Exhibit C (the “Assignment
and Assumption Agreement”);
     (iii) a Power of Attorney from Seller, duly executed by Seller and duly
notarized, in substantially the form attached hereto as Exhibit D (the “Power of
Attorney”);
     (iv) a Pharmacy Letter from each pharmacy of Seller, each duly executed by
Seller and duly notarized, in substantially the form attached hereto as
Exhibit E (the “Pharmacy Letter”);
     (v) releases, in form and substance reasonably satisfactory to Purchaser,
evidencing discharge, removal and termination of all Liens (other than Permitted
Liens) to which any Transferred Assets being conveyed at the Closing are
subject, which releases shall be effective at or prior to the Closing;
     (vi) the officer’s certificate referenced in Section 5.4(c) hereto;
     (vii) a certification from Seller in accordance with United States Treasury
Regulation Section 1.1445-2(b)(2)(i) and in the form provided in United States
Treasury Regulation Section 1.1445-2(b)(2)(iii)(B) (the “FIRPTA Certificate”);
     (viii) Certificates of Title to the Motor Vehicles, duly endorsed,
completed and acknowledged for transfer;
     (ix) copies of the “pay-off” letters in connection with the repayment of
the indebtedness of Seller pursuant to Section 8.19(a) and Section 8.20 hereto
and the letters confirming that all Liens relating to such indebtedness will be
removed effective upon payment of the amount set forth in the pay-off letters;

8



--------------------------------------------------------------------------------



 



     (x) a Trademark Assignment Agreement, duly executed by Seller and Parent
and duly notarized, in substantially the form attached hereto as Exhibit F (the
“Trademark Assignment Agreement”);
     (xi) the Employment Agreements contemplated in Section 5.4(l) hereto;
     (xii) the Non-Competition Agreements contemplated in Section 5.4(m) hereto;
and
     (xiii) such other duly executed documents and certificates as may be
required to be delivered by Seller pursuant to the terms of this Agreement or as
may be reasonably requested by Purchaser prior to the Closing.
     (b) Parent shall deliver, or cause to be delivered to Purchaser, the
following:
     (i) the certificates referenced in Section 5.4(d) hereto; and
     (ii) such other duly executed documents and certificates as may be required
to be delivered by Parent pursuant to the terms of this Agreement or as may be
reasonably requested by Purchaser prior to the Closing.
     (c) Purchaser shall deliver, or cause to be delivered to Seller, the
following:
     (i) the Closing Date Cash Payment by wire transfer of immediately available
funds to the account or accounts of Seller designated by Seller no later than
twenty-four (24) hours prior to the Closing;
     (ii) the Bill of Sale, duly executed by Purchaser (or any wholly owned,
direct or indirect subsidiaries of Purchaser to which an Assumed Contract is
assigned);
     (iii) the Assignment and Assumption Agreement, duly executed by Purchaser
(or any wholly owned, direct or indirect subsidiaries of Purchaser to which an
Assumed Contract is assigned);
     (iv) the Power of Attorney, duly executed by Purchaser;
     (v) the officer’s certificate referenced in Section 5.5(c) hereto;
     (vi) the Trademark Assignment Agreement, duly executed by Purchaser; and
     (vii) such other duly executed documents and certificates as may be
required to be delivered by Purchaser pursuant to the terms of this Agreement or
as may be reasonably requested by Seller prior to the Closing.

9



--------------------------------------------------------------------------------



 



     (d) Purchaser shall deliver, or cause to be delivered to Parent, the
following:
     (i) the officer’s certificate referenced in Section 5.5(c) hereto; and
     (ii) such other duly executed documents and certificates as may be required
to be delivered by Purchaser pursuant to the terms of this Agreement or as may
be reasonably requested by Parent prior to the Closing.
     Section 5.3 Conditions Precedent to Obligations of Each Party. The
respective obligation of each party to effect the transactions contemplated by
this Agreement is subject to the satisfaction or waiver of the following
conditions:
     (a) All necessary Consents of any Governmental Authority required for
consummation of the transactions contemplated by this Agreement, which are set
forth in Section 5.3(a) of the Disclosure Schedule, shall have been obtained.
     (b) There shall not be in effect any Law of any Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise preventing the
consummation of the transactions contemplated by this Agreement.
     Section 5.4 Conditions Precedent to Obligations of Purchaser. The
obligation of Purchaser to effect the transactions contemplated by this
Agreement is subject to the satisfaction or waiver of the following conditions
(in addition to those set forth in Section 5.3 above):
     (a) The representations and warranties of Seller and Parent in this
Agreement shall be true and correct in all material respects (without regard for
any materiality qualifiers therein) as of the date hereof and at and as of the
Closing with the same effect as though such representations and warranties had
been made at and as of such time, other than representations and warranties that
speak as of another specific date or time prior to the date hereof (which need
only be true and correct as of such date or time).
     (b) All of the terms, covenants and conditions to be complied with and
performed by Seller and Parent on or prior to the Closing Date shall have been
complied with or performed in all material respects.
     (c) Purchaser shall have received a certificate, dated as of the Closing
Date, executed on behalf of Seller, by an authorized executive officer thereof,
certifying in such detail as Purchaser may reasonably request that the
conditions specified in Section 5.4(a) and Section 5.4(b) hereto have been
fulfilled.
     (d) Purchaser shall have received a certificate, dated as of the Closing
Date, executed by Parent, certifying in such detail as Purchaser may reasonably
request that the conditions specified in Section 5.4(a) and Section 5.4(b)
hereto have been fulfilled.

10



--------------------------------------------------------------------------------



 



     (e) All Consents necessary for the assignment of any Contracts Requiring
Consent that Purchaser has agreed to assume shall have been obtained (“Required
Third Party Consents”) (without any limitation, restriction or condition not
already applicable to Seller or Parent being imposed on Purchaser or its
ownership or use of any of the Transferred Assets or the conduct or operation of
the Business) in written instruments reasonably satisfactory to Purchaser,
unless otherwise agreed to by Purchaser and subject to the terms of Section 8.9
hereto.
     (f) All Liens (other than Permitted Liens) on the Transferred Assets shall
have been released and evidence thereof delivered to Purchaser.
     (g) Purchaser shall have obtained all Permits necessary to own or use the
Transferred Assets and operate the Business.
     (h) All notifications, applications and other documents required under
applicable Law to be given, made or filed prior to Closing in connection with
any Permits necessary for Purchaser’s ownership or use of the Transferred Assets
and the conduct or operation of the Business shall have been given, made or
filed and all periods which are required to pass between the giving, making or
filing of such notifications, applications and other documents and the Closing
in connection with such Permits under applicable Law shall have passed.
     (i) There shall not have occurred any events that have had, or are,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect.
     (j) Seller shall have delivered to Purchaser, on or prior to the Closing
Date, the Collateral Agreements and the FIRPTA Certificate, in each case, duly
executed, and, in the case of the Power of Attorney, the FIRPTA Certificate and
the Trademark Assignment Agreement, duly notarized, and in full force and
effect.
     (k) Each pharmacy of Seller shall have delivered to Purchaser and the
National Council for Prescription Drug Programs, on or prior to the Closing
Date, the Pharmacy Letter, in each case duly executed and notarized and in full
force and effect.
     (l) Seller shall have delivered to Purchaser, on or prior to the Closing
Date, employment agreements on the terms and with the individuals specified by
Purchaser (the “Employment Agreements”), which shall be in full force and effect
as of the Closing Date.
     (m) Seller and Parent shall have delivered to Purchaser, on or prior to the
Closing Date, non-competition agreements on the terms and with the individuals
specified by Purchaser (the “Non-Competition Agreements”), which shall be in
full force and effect as of the Closing Date.
     (n) Seller shall have, on or prior to the Closing Date, entered into a new
lease, or Parent shall have, on or prior to the Closing Date, entered into a
sublease with Purchaser providing for the on-going operations of the long-term
care pharmacies

11



--------------------------------------------------------------------------------



 



located at 5415 Rainier Avenue, Seattle, WA and 1600 and 1618 South Lane Street,
Seattle, WA 98144, on terms acceptable to the Purchaser.
     (o) Seller shall have, on or prior to the Closing Date, filed with the
appropriate Governmental Authority the necessary documentation for the transfer
of any Trade Names.
     (p) An opinion delivered to Seller, as of the Closing Date, stating that
Seller is receiving fair and reasonably equivalent value for the Transferred
Assets has not been withdrawn.
     (q) The board of directors of Purchaser shall, on or prior to the Closing
Date, have approved consummation of the transactions contemplated hereby.
Without limiting the condition to Closing set forth in the immediately preceding
sentence, Purchaser shall call a meeting of its board of directors, or a
sub-committee of its board of directors with authority to act on the board of
director’s behalf for matters such those contemplated by this Agreement and to
consider the transaction contemplated by this Agreement at the earliest
practical date, but in any event on or prior to August 3, 2006.
     Section 5.5 Conditions Precedent to Obligations of Seller and/or Parent.
The obligation of each of Seller and Parent to effect the transactions
contemplated by this Agreement are subject to the satisfaction or waiver of the
following conditions (in addition to those set forth in Section 5.3 above):
     (a) The representations and warranties of Purchaser in this Agreement shall
be true and correct in all material respects (without regard for any materiality
qualifiers therein) as of the date hereof and at and as of the Closing with the
same effect as though such representations and warranties had been made at and
as of such time, other than representations and warranties that speak as of
another specific date or time prior to the date hereof (which need only be true
and correct as of such date or time).
     (b) All of the terms, covenants and conditions to be complied with and
performed by Purchaser on or prior to the Closing Date shall have been complied
with or performed in all material respects.
     (c) Seller and Parent shall have received a certificate, dated as of the
Closing Date, executed on behalf of Purchaser by an authorized executive officer
thereof, certifying in such detail as Seller may reasonably request that the
conditions specified in Section 5.5(a) and Section 5.5(b) hereto have been
fulfilled.
     (d) Purchaser shall have delivered to Seller and/or Purchaser, as
applicable, on or prior to the Closing Date the Collateral Agreements, in each
case duly executed and in full force and effect.
     (e) Seller shall have, on or prior to the Closing Date, entered into a new
lease, or Parent shall have, on or prior to the Closing Date, entered into a
sublease with Purchaser providing for the on-going operations of the long-term
care pharmacies

12



--------------------------------------------------------------------------------



 



located at 5415 Rainier Avenue, Seattle, WA, and 1600 and 1618 South Lane
Street, Seattle, WA 98144, on terms acceptable to the Purchaser.
     (f) All Liens (other than Permitted Liens) on the Transferred Assets shall
have been released and evidence thereof delivered to Purchaser.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT
     Except as otherwise disclosed to Purchaser in a schedule delivered to
Purchaser by Seller and Parent prior to the execution of this Agreement (with
specific reference to the representations and warranties in this Article VI to
which the information in such schedule relate) (the “Disclosure Schedule”), each
Seller and Parent, jointly and severally, represent and warrant to Purchaser as
follows:
     Section 6.1 Organization and Good Standing. Each Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Washington. Parent is a corporation duly organized and validly existing
under the Laws of the State of Indiana. Each of Seller and Parent has all
requisite corporate power and authority to own, lease, operate and otherwise
hold its properties and assets and to carry on its business (including, without
limitation, the Business) as presently conducted. Each Seller is duly qualified
or licensed to do business as a foreign corporation and is in good standing in
every jurisdiction in which the nature of the business conducted by it
(including, without limitation, the Business) or the assets or properties owned
or leased by it requires qualification, except where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.
     Section 6.2 Authorization and Effect of Agreement. Each Seller and Parent
has all requisite corporate power and authority to execute and deliver this
Agreement and the Collateral Agreements to which they are or are proposed to be
a party and to perform their respective obligations hereunder and under any such
Collateral Agreements. The execution and delivery of this Agreement and the
Collateral Agreements by each Seller and Parent and the performance by each
Seller and Parent of their respective obligations hereunder and thereunder, as
the case may be, and the consummation by each Seller and Parent of the
transactions contemplated hereby and thereby, as the case may be, have been duly
authorized by their boards of directors and no other corporate or other action
on the part of any of each Seller or Parent is necessary to authorize the
execution and delivery of this Agreement and the Collateral Agreements to which
they are or are proposed to be a party or the consummation of the transactions
to which they are or are proposed to be a party contemplated hereby or thereby.
This Agreement has been duly and validly executed and delivered by each Seller
and Parent and constitutes a legal, valid and binding obligation of Seller and
Parent, enforceable against each Seller and Parent in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally.

13



--------------------------------------------------------------------------------



 



     Section 6.3 Consents and Approvals; No Violations. No filing with, and no
Permit or Consent of any Governmental Authority or any other Person is necessary
for consummation of the transactions contemplated by this Agreement or any
Collateral Agreement. Neither the execution and delivery of this Agreement or
any Collateral Agreement by each Seller or Parent who is or is proposed to be a
party nor the consummation by each Seller or Parent of the transactions
contemplated by this Agreement or any Collateral Agreement to which they are or
are proposed to be a party nor compliance by each Seller or Parent with any of
the provisions hereto or thereto will (a) conflict with or result in any breach
of any provision of the certificate or articles of incorporation or by-laws of
each Seller or Parent, (b) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, modification, cancellation or acceleration or loss of
material benefits) under, any of the terms, conditions or provisions of any
Contract to which each Seller or Parent is a party or may be subject or which is
included in the Transferred Assets or the Assumed Liabilities or (c) violate any
Permit or Law applicable to each Seller or Parent, the Transferred Assets, the
Assumed Liabilities or the Business.
     Section 6.4 No Third Party Options. There are no existing agreements,
options, commitments or other rights granting any Person the right to acquire
Seller’s or Parent’s right, title or interest in or to any of the Transferred
Assets or any interest therein.
     Section 6.5 Permits; Compliance with Law.
     (a) Section 6.5(a) of the Disclosure Schedule lists all Permits held by
Seller that are used, or held for use in, necessary for or otherwise relating to
the Business. Seller holds all Permits necessary for the lawful conduct of the
Business under and pursuant to all applicable Laws. All Permits have been
legally obtained and maintained and are valid and in full force and effect.
Seller is duly licensed to conduct the Business as presently conducted in all
states in which the Business is conducted and is in compliance in all material
respects with all of the terms and conditions of such licenses. There has been
no material change in the facts or circumstances reported or assumed in the
application for or granting of any Permits. No outstanding violations are or
have been recorded in respect of any of the Permits. No proceeding is pending
or, to Seller’s and Parent’s Knowledge, threatened to suspend, revoke, withdraw,
modify or limit any Permit, and, to Seller’s and Parent’s Knowledge, there is no
fact, error or admission relevant to any Permit that would permit the
suspension, revocation, withdrawal, modification or limitation of, or result in
the threatened suspension, revocation, withdrawal, modification or limitation
of, or in the loss of any Permit.
     (b) The Business is being, and has been conducted in compliance, in all
material respects, with all Permits and applicable Laws. To the Knowledge of
Seller and Parent, there are no Laws proposed, as of the date of this Agreement,
which are reasonably likely, individually or in the aggregate, to have an
adverse impact on the Business or the timely consummation of the transactions
contemplated hereby.

14



--------------------------------------------------------------------------------



 



     Section 6.6 Litigation. There is no action, proceeding, claim, suit,
opposition, challenge, cancellation proceeding, charge or investigation
(collectively, “Proceedings”) pending or, to Seller’s and Parent’s Knowledge,
threatened, that questions the validity of this Agreement or any Collateral
Agreement or any action taken or to be taken in connection with this Agreement
or any Collateral Agreement. There are no Proceedings pending or, to Seller’s
and Parent’s Knowledge, threatened that relate to the Transferred Assets, the
Assumed Liabilities or the Business. There are no outstanding judgments, writs,
injunctions, orders, decrees or settlements that apply, in whole or in part, to
the Transferred Assets, the Assumed Liabilities or the Business that restrict
the ownership or use of the Transferred Assets, the Assumed Liabilities or the
Business in any way.
     Section 6.7 Assets Necessary to Business. The Transferred Assets constitute
all of the rights, properties and assets used, or held for use in, necessary for
or otherwise relating to the conduct or operation of the Business as presently
conducted. Seller is the sole owner of the Transferred Assets and the sole
obligor with respect to the Assumed Liabilities. Immediately following the
Closing, none of Seller or Parent (or any of their respective Affiliates) will
own or lease any rights, properties or assets which are used or held for use in
or necessary for the conduct of the Business as presently conducted, except for
the Excluded Assets.
     Section 6.8 Financial Statements.
     (a) Section 6.8(a) of the Disclosure Schedule sets forth the audited
consolidated balance sheets and statements of income for the Business as of the
year ended December 31, 2005, respectively (the “Financial Statements”), and the
unaudited consolidated balance sheets and statements of income for the Business
as of and for the five (5) months ended May 31, 2006, respectively (the “Interim
Financial Statements”).
     (b) The consolidated balance sheets (including, without limitation, the
related notes) included in the Financial Statements and the balance sheet
(including, without limitation, the related notes) included in the Interim
Financial Statements fairly present in all material respects the financial
condition of the Business as of the respective dates thereof and the statements
of income (including, without limitation, the related notes) included in the
Financial Statements and the statement of income (including, without limitation,
the related notes) included in the Interim Financial Statements fairly present
in all material respects the financial condition and the results of operations
of the Business as of and for the respective periods then ended. Each of the
Financial Statements and the Interim Financial Statements (i) have been prepared
in accordance with GAAP consistently applied during the periods involved, except
as otherwise noted therein or in the notes thereto and (ii) have been prepared
in accordance with the books and records of the Business consistent with past
practice.
     Section 6.9 Absence of Certain Changes. Since December 31, 2005, (a) Seller
has operated the Business in the ordinary course of business consistent with
past practice, (b) Seller has not taken, or agreed to take, any of the actions
set forth in Section 8.1 hereto, (c) there has not occurred any event or
condition that, individually or

15



--------------------------------------------------------------------------------



 



in the aggregate, has had or is reasonably likely to have a Material Adverse
Effect, (d) the Business has not suffered the loss of service of any Personnel
who are material, individually or in the aggregate, to the operations or conduct
of the Business, (e) there have been no cancellations or terminations by any
material supplier, customer or contractor with respect to any of the Transferred
Assets or the Business and (f) there has been no material damage to or loss or
theft of any of the Transferred Assets.
     Section 6.10 No Default. None of Seller or Parent has committed, or
received notice of, any default or violation (and no event has occurred which
with notice or lapse of time or both would constitute a default or violation or
loss of any material benefit) of any term, condition or provision of (a) any
Contract to which Seller or Parent is a party or may be subject that is included
in the Transferred Assets or the Assumed Liabilities or otherwise relates to or
affects the Business or (b) any order, writ or injunction, applicable to the
Business or any of the Transferred Assets or the Assumed Liabilities, which in
both cases, is or is reasonably likely to be materially adverse to the Business.
     Section 6.11 Transactions with Affiliates. There are no outstanding
liabilities or obligations for amounts owing or other commitments to or from or
Contracts, and within the past year there have been no transactions, between any
Affiliates of Seller or Parent or any of Seller’s directors (whether a current
or former director), officers or employees on the one hand, and Seller, Parent,
on the other hand, relating to the Business, the Transferred Assets or the
Assumed Liabilities.
     Section 6.12 Contracts.
     (a) Section 6.12(a) of the Disclosure Schedule sets forth a complete and
accurate list of all Contracts relating to the Business.
     (b) Section 6.12(b) of the Disclosure Schedule sets forth a complete and
accurate list of all Assumed Contracts requiring consent to the assignment
thereof to Purchaser (individually, a “Contract Requiring Consent” and
collectively, the “Contracts Requiring Consent.”
     (c) (i) Each Assumed Contract is legal, valid, binding and enforceable
against Seller or Parent, as the case may be, and to Seller’s and Parent’s
Knowledge, against each other party thereto, is in full force and effect and,
subject to obtaining all Required Third Party Consents, will continue to be so
legal, valid, binding and enforceable and in full force and effect following the
assignment of such Contract at the Closing or pursuant to other arrangements in
accordance with Section 8.9 hereto, as the case may be, and (ii) none of Seller
or Parent and, to Seller’s and Parent’s Knowledge, no other party, is in breach
or default, and no event has occurred which would constitute (with or without
notice or lapse of time or both) a breach or default (or give rise to any right
of termination, modification, cancellation or acceleration) or loss of any
benefits under any such Contract, except in each case as would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect.

16



--------------------------------------------------------------------------------



 



     (d) Seller has delivered to Purchaser complete and accurate copies of each
Contract, or where they are oral, complete and accurate written summaries
thereof, listed in Section 6.12(a) of the Disclosure Schedule. Since
December 31, 2005, there has been no material modification, waiver, breach or
termination of any such Contract or any material provision thereto. To the
Knowledge of Seller and Parent, no modification, waiver, breach or termination
of any Contract listed in Section 6.12(a) of the Disclosure Schedule is
contemplated and no Contract listed in Section 6.12(a) of the Disclosure
Schedule (other than those so noted in the Disclosure Schedule) is terminable or
cancelable as a result of the consummation of the transactions contemplated in
this Agreement.
     (e) There are no non-competition or non-solicitation agreements or any
similar agreements or arrangements that would restrict or hinder the operation
or conduct of the Business or use of any of the Transferred Assets or any
“earn-out” agreements or arrangements to which Seller or Parent is a party or to
which Seller, Parent, the Business or the Transferred Assets is or may be
subject (other than this Agreement or pursuant to this Agreement).
     Section 6.13 Labor Relations.
     (a) Seller is not a party to any collective bargaining agreement with
respect to any current or former employee of the Business and there is no
collective bargaining agreement which relates to the Business.
     (b) There is no unfair labor practice, charge or complaint or other
proceeding pending or, to the Knowledge of Seller and Parent, threatened,
against any of the Transferred Assets or Seller or otherwise relating to the
Business before the National Labor Relations Board or any other Governmental
Authority.
     (c) There is no labor strike, slowdown or stoppage pending or, to the
Knowledge of Seller and Parent, threatened, against or affecting the Transferred
Assets or Seller or otherwise relating to the Business, nor has there been any
such activity within the past two (2) years affecting the Transferred Assets or
Seller or relating to the Business.
     (d) There are no pending collective bargaining negotiations relating to any
employees of the Business.
     (e) (i) There are no agreements with, or pending petitions for recognition
of, a labor union or association as the exclusive bargaining agent for any or
all of the employees of the Business, (ii) to the Knowledge of Seller and
Parent, no such petitions have been pending within the past five (5) years and
(iii) to the Knowledge of Seller and Parent, there has not been any general
solicitation of representation cards by any union seeking to represent the
employees of Seller or of the Business as their exclusive bargaining agent at
any time within the past five (5) years.
     (f) Seller is in compliance, in all material respects, with all applicable
Laws, rules and regulations respecting employment, employment practices, terms
and

17



--------------------------------------------------------------------------------



 



conditions of employment, health and safety, classification of employment or
service status, withholding and wages and hours, in each case, with respect to
current and former employees and service providers of the Business.
     Section 6.14 Title to Assets. Seller is the lawful owner of, or has the
right to use, and has good, valid and marketable title to, the Transferred
Assets free and clear of any Liens (other than Permitted Liens). Seller has
good, legal and valid title to all of its assets (including, without limitation,
its investment assets) free and clear of all Liens (except for Permitted Liens).
Seller owns, has valid leasehold interests in or valid contractual rights to
use, all of the properties and assets, tangible and intangible, used or held for
use in, necessary for or relating to the conduct or operation of, the Business.
All of the property referenced in this Section 6.14, and to the extent
applicable, is in good operating condition (subject to ordinary wear and tear)
and has been maintained in a manner consistent with industry standards.
     Section 6.15 Insurance. Seller or its Affiliates have in place insurance
policies with respect to the Transferred Assets and the Business in amounts and
types that are customary in the industry for similar assets and sufficient to
cover the full value of the Transferred Assets and the Business, and all such
policies are valid and in full force and effect. Section 6.15 of the Disclosure
Schedule contains a complete and accurate list and an accurate summary
(including, without limitation, the named insured, whether occurrence or claims
made policy, premiums, coverage, deductibles and expiration dates, broker and
carrier) of all insurance policies currently maintained or maintained for the
past year relating to the Transferred Assets or the Business. Seller has
delivered to Purchaser complete and accurate copies of all such policies
together with (a) all riders and amendments thereto. Such policies, as are
current, are valid and in full force and effect, all premiums due thereon have
been paid, and Seller and, if applicable, its Affiliates, have complied in all
material respects with the provisions of such policies, and all such policies
either specifically include Seller as named insured or include omnibus named
insured language which generally includes Seller. If requested by Purchaser
prior to, from and after the Closing, such policies shall specifically include
Purchaser as a named insured without any modifications of any of the terms of
such policies. In addition, if requested by Purchaser prior to the Closing,
Seller shall procure, at its expense, a “tail” policy for any claims-made
malpractice policies, which policy shall specifically include Purchaser as a
named insured. No Proceedings are pending or, to the Knowledge of Seller and
Parent, threatened, or during the prior year were instituted or threatened, to
revoke, cancel, limit or otherwise modify such policies and no notice of
cancellation of any of such policies has been received. Seller is, and for the
past year has been, in full compliance with all material recommendations for the
prevention of loss made by all insurance carriers and is in compliance with all
warranties contained in all insurance policies, in each case with respect to the
Transferred Assets and the Business.
     Section 6.16 Inventory. At the Closing, the inventory included in the
Transferred Assets (the “Inventory”), will be items of good quality and usable
or saleable by the Business in the ordinary course of business consistent with
past practice. The Inventory delivered at the Closing will be of a quantity and
quality that is reasonable and warranted in the circumstances of the Business.
All of the pharmaceuticals, drugs and

18



--------------------------------------------------------------------------------



 



biologicals included in Inventory have been properly stored in a manner
consistent with industry standards and are in date and are properly labeled and
packaged.
     Section 6.17 Accounts Receivable. All accounts receivable, rebates
receivable earned after June 30, 2006, notes receivable and other indebtedness
owed to Seller included in the Transferred Assets (the “Accounts Receivable”)
represent bona fide sales actually made or services actually delivered in the
ordinary course of business consistent with past practice and, in the case of
Accounts Receivable, have been billed or invoiced in the ordinary course of
business consistent with past practice in accordance with all applicable Laws.
Except to the extent expressly reserved against or reflected on the Interim
Financial Statements, to the Knowledge of Seller and Parent there is no reason
why such Accounts Receivable would not be collectible in the ordinary course of
business consistent with past practice.
     Section 6.18 Product Returns and Warranties. To the Knowledge of Parent and
Seller, there are no liabilities for product returns other than those arising in
the ordinary course of the Business consistent with past practice. To the
Knowledge of Seller and Parent, there are no threatened claims for (a) product
returns, (b) warranty obligations or (c) product services, other than in the
ordinary course of the Business consistent with past practice. Seller has not
made any express or implied warranties with respect to products sold or
distributed by Seller (other than passing on warranties made by the
manufacturers thereof) and, to the Knowledge of Seller and Parent, no other
warranties have been made by the officers, directors, employees, consultants or
agents of Seller (collectively, “Personnel”). None of Seller or Parent has any
Knowledge of any presently existing circumstances that would constitute a valid
basis for any voluntary or governmental recall of any pharmaceutical or other
product sold or distributed by Seller in connection with or otherwise relating
to the Business.
     Section 6.19 Customers; Suppliers. Section 6.19 of the Disclosure Schedule
contains a complete and accurate list of all Facilities, and the number of
licensed beds in such Facilities that are provided products and services by the
Business under any Contract or other arrangement. During the six (6) months
ended June 30, 2006, not more than 5% of the revenues of the Business during
such period was attributable to patients serviced by any single customer or
group of related customers. None of Seller or Parent has received any notice (or
are otherwise aware) that any party intends to cancel any Contract or materially
reduce the level of business it conducts with the Business.
     Section 6.20 Absence of Certain Business Practices. None of Seller or
Parent, nor any Affiliate, director, officer, employee or agent of Seller or
Parent, nor any other Person acting on behalf of Seller or Parent, directly or
indirectly, have given or agreed to give any gift or similar benefit to any
customer, supplier, governmental employee or other Person which (a) could
reasonably be expected to subject the Business, the Transferred Assets, the
Assumed Liabilities or Purchaser to any damage or penalty in any civil, criminal
or governmental litigation or proceeding, (b) if not given in the past, might
have been reasonably likely to, individually or in the aggregate, have had a
Material Adverse Effect or (c) if not continued in the future, might be
reasonably likely

19



--------------------------------------------------------------------------------



 



to, individually or in the aggregate, have a Material Adverse Effect or which
might subject Seller, Parent or Purchaser to suit or penalty in any private or
governmental litigation or proceeding.
     Section 6.21 Certain Healthcare Legal Matters. With respect to the
Business, the Transferred Assets and the Assumed Liabilities:
     (a) Seller, all of its Personnel and Parent have complied in all material
respects with all applicable statutes, regulations, rules, orders, ordinances
and other laws of any Governmental Authority to which they are subject with
respect to healthcare regulatory matters (including, without limitation, The
Social Security Act, as amended, Sections 1128, 1128A and 1128B, 42 U.S.C.
Sections 1320a-7, 7(a) and 7(b), including, without limitation, Criminal
Penalties Involving Medicare or State Health Care Programs, commonly referred to
as the “Federal Anti-Kickback Statute” and The Social Security Act, as amended,
Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as the “Stark Statute,” the statute commonly referred to as
the “Federal False Claims Act,” the Health Insurance Portability and
Accountability Act of 1996, and the regulations issued pursuant thereto and all
statutes and regulations relating to the possession, distribution, maintenance
and documentation of controlled substances) (collectively, “Healthcare Laws”).
Seller has maintained all records required to be maintained by the Food and Drug
Administration, Drug Enforcement Administration and State Board of Pharmacy and
the Medicare and Medicaid programs and the laws of all other applicable federal,
state and local Governmental Authorities as required by applicable Healthcare
Laws. To the Knowledge of Parent and Seller, there are no presently existing
circumstances which would result or would be reasonably likely to result in
violations of any such Healthcare Laws.
     (b) Seller is qualified for participation in the Medicare and Medicaid
programs. None of Seller or Parent has received any notice indicating that such
qualification may be terminated or withdrawn nor have any reason to believe that
such qualification may be terminated or withdrawn. Seller has timely filed all
claims or other reports required to be filed with respect to the purchase of
products or services by third-party payors (including, without limitation,
Medicare and Medicaid), except where the failure to file such claims and reports
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect, and all such claims or reports are complete and
accurate in all material respects. Seller and Parent have no liability to any
payor with respect thereto, except for liabilities incurred in the ordinary
course of business consistent with past practice. There are no pending appeals,
overpayment determinations, adjustments, challenges, audit, litigation or
notices of intent to open Medicare or Medicaid claim determinations or other
reports required to be filed by Seller.
     (c) None of Seller or Parent, or the directors and officers of each of
Seller or Parent or, to the Knowledge of Seller or Parent, any employee,
consultant or agent of each of Seller or Parent, have been convicted of, charged
with or investigated for a Medicare, Medicaid or other Federal Health Care
Program (as defined in 42 U.S.C. § 1320a-7b(f)) related offense, or convicted
of, charged with or investigated for a violation of federal or state law
relating to fraud, theft, embezzlement, breach of fiduciary

20



--------------------------------------------------------------------------------



 



responsibility, financial misconduct, obstruction of an investigation or
controlled substances. None of Seller or Parent, or the directors and officers
of each of Seller or Parent or, to the Knowledge of Seller or Parent, any
employee, consultant or agent of each of Seller or Parent, have been excluded or
suspended from participation in Medicare, Medicaid or any other Federal Health
Care Program, or have been debarred, suspended or are otherwise ineligible to
participate in federal programs. None of Seller or Parent, or the directors and
officers of each of Seller or Parent or, to the Knowledge of Seller or Parent,
any employee, consultant or agent of each of Seller or Parent have committed any
offense which may reasonably serve as the basis for any such exclusion,
suspension, debarment or other ineligibility. To the Knowledge of each of Seller
or Parent, neither Seller nor Parent has arranged or contracted with any
individual or entity that is suspended, excluded or debarred from participation
in, or otherwise ineligible to participate in, a Federal Health Care Program or
other federal program.
     (d) There are no pharmaceutical or other products now being sold or
distributed or services provided by Seller that would require any approval of
any governmental or administrative body, whether federal, state, local or
foreign, prior to commercial distribution of such products, for which approval
has not been obtained. All pharmaceutical or other products now being
distributed or services provided by Seller and all products included in the
inventory of Seller comply, in all material respects, with all applicable legal
requirements of all jurisdictions in which such pharmaceutical or other products
are now being distributed or such services are now being provided.
     (e) None of Seller or Parent or any of their respective Affiliates, or, to
the Knowledge of Parent and Seller, any relatives of any officers, directors or
employees of Seller, (i) have or have had any ownership, leasehold or other
interest, whether direct or indirect, in any customer of the Business, (ii) are
or have been employed in any sales or management position, whether directly or
indirectly, by any customer of the Business or (iii) are or have been able to
influence the purchase or procurement of any pharmacy services or related
products by any customer from the Business.
     Section 6.22 Real Property. Section 6.22 of the Disclosure Schedule sets
forth the location and a description of the leased real property included in the
Transferred Assets or the Assumed Liabilities and the general nature of the
facilities located on the properties. Seller does not own any real property.
Seller owns, has valid leasehold interests in or valid contractual rights to
use, all real property used or held for use in, necessary for or relating to the
conduct or operation of, the Business.
     Section 6.23 Environmental.
     (a) (i) Seller, the Transferred Assets and the Business comply and at all
times have complied in all material respects with all applicable Environmental
Laws, (ii) except in material compliance with applicable Environmental Laws, as
required in the ordinary course of the Business and as could not reasonably be
expected to have a Material Adverse Effect, no Hazardous Substances are present
at or have been Released or, to the Knowledge of Parent and Seller, threatened
to be Released from, onto or under any of the properties (including, without
limitation, soils, groundwater, surface water,

21



--------------------------------------------------------------------------------



 



buildings or other structures) currently owned, leased, operated or otherwise
used by Seller or the Business, (iii) none of Seller or the Business have
received any notice, demand, letter, claim or request for information alleging
that Seller in connection with the Business, the Transferred Assets or the
Business are or may be in violation of or liable under any Environmental Law,
(iv) none of Seller or Parent in connection with the Business, the Transferred
Assets or the Business are subject to any order, decree, injunction or other
directive of any Governmental Authority and none of Seller or Parent in
connection with the conduct of the Business, the Transferred Assets or the
Business are subject to any indemnity or other agreement with any Person or
entity relating to Hazardous Substances, (v) there are no circumstances or
conditions involving Seller or Parent in connection with the Business, the
Transferred Assets or the Business, any assets (including, without limitation,
real property) or businesses previously owned, leased, operated or otherwise
used by Seller or Parent, or any of the assets (including, without limitation,
real property) or businesses of any predecessors of Seller in connection with
the Business that could reasonably be expected to result in any restriction on
the ownership, use or transfer of any of the Transferred Assets arising under or
pursuant to any Environmental Law and (vi) Seller has provided to Purchaser the
following: (A) a copy of each Permit or pending application for any Permit and
each order, judgment, decree, consent agreement or similar document imposing
material obligations on Seller issued pursuant to or in connection with any
Environmental Law and relating to the Business or the Transferred Assets;
(B) copies of all material reports in the custody or control of Seller,
including, without limitation, “Phase I,” “Phase II,” “environmental assessment”
and similar reports, relating to the environmental condition of the Business or
the Transferred Assets or the compliance of Seller, the Business or the
Transferred Assets with Environmental Laws; (C) documentation, if applicable,
showing the compliance of Seller with any material financial responsibility
requirements of any applicable Environmental Law in connection with the Business
or the Transferred Assets; and (D) documentation, if applicable, demonstrating
the compliance of Seller with any applicable Environmental Laws that condition,
restrict, or prohibit the transfer, sale, lease, assignment or closure of any of
the Business or the Transferred Assets, including, without limitation, any
so-called “environmental property transfer laws.”
          (b) As used herein, the term “Environmental Law” means any Law
relating to the protection, investigation or restoration of the environment
(including, without limitation, natural resources) or the health or safety of
human or other living organisms, including, without limitation, the manufacture,
introduction into commerce, export, import, handling, use, presence, disposal,
Release or threatened Release of any Hazardous Substance.
          (c) As used herein, the term “Hazardous Substance” means any element,
compound, substance or other material (including, without limitation, any
pollutant, contaminant, hazardous waste, hazardous substance, chemical
substance, or product) that is listed, classified or regulated pursuant to any
Environmental Law, including, without limitation, any petroleum product,
by-product or additive, asbestos, presumed asbestos-containing material,
asbestos-containing material, medical waste,

22



--------------------------------------------------------------------------------



 



lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
material or radon.
          (d) As used herein, the term “Release” means any release, pumping,
pouring, emptying, injecting, escaping, leaching, migrating, dumping, seepage,
spill, leak, flow, discharge, disposal or emission.
          Section 6.24 No Broker. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s or
finder’s fee payable by Seller or Parent or any other commission or similar fee
in connection with any of the transactions contemplated by this Agreement,
except for Capital Development Services, the fees of which shall be the
responsibility of Parent and/or Seller.
          Section 6.25 No Misleading Statements. The representations and
warranties made by Seller and Parent in this Agreement, including, without
limitation, the exhibits and schedules hereto, do not include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading.
          Section 6.26 Employee Benefits.
          (a) Section 6.26(a) of the Disclosure Schedule sets forth a list of
all “employee pension benefit plans” (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA), any bonus, deferred
compensation, stock bonus, stock purchase, restricted stock, stock option,
employment, termination, change in control, retention, consulting, severance or
other employee or fringe benefit plan, program, policy, arrangement and contract
(all the foregoing being herein called “Benefit Plans”) sponsored, maintained or
required to be contributed to, by Seller for the benefit of any current or
former directors, officers, employees or independent contractors of the
Business. Seller has made available to Purchaser complete and accurate copies of
(i) each Benefit Plan (or, in the case of any unwritten Benefit Plan, a brief
description thereof), (ii) the most recent annual report on Form 5500 filed with
the IRS with respect to any Benefit Plan (if any such report was required) and
(iii) each trust agreement and group annuity contract relating to any Benefit
Plan.
          (b) Each Benefit Plan has been administered in compliance, in all
material respects, with its terms and the applicable provisions of ERISA, the
Code and all other applicable Laws. Neither Seller nor any entity that is
treated with Seller as a single employer under Section 414 of the Code (“ERISA
Affiliate”) maintains or contributes to any benefit plan that is subject to the
provisions of Title IV of ERISA. Neither Seller nor any ERISA Affiliate has any
unsatisfied material liability under the Code, ERISA or any foreign law in
respect of any Benefit Plan. Each employee pension benefit plan that is intended
to be qualified under Section 401(a) of the Code is subject to an opinion letter
from the IRS stating it is so qualified and Seller and Parent have no Knowledge
of facts that would be reasonably likely to cause revocation of such letter.
There are no material

23



--------------------------------------------------------------------------------



 




pending or, to the Knowledge of Seller and Parent, threatened claims, suits or
arbitrations involving any Benefit Plan except any routine claim for benefits
under a Benefit Plan.
          (c) No director, officer, employee or consultant of Seller will be
entitled to any additional economic benefit (including, without limitation, the
acceleration of the time of payment or vesting of any economic benefit) as a
result of the consummation of the transactions contemplated by this Agreement.
          (d) None of Seller or Parent is a party to any Contract, agreement,
plan or arrangement that, individually or in the aggregate, or when taken
together with any payment that may be made under this Agreement or any
agreements contemplated by this Agreement, could give rise to the payment of any
“excess parachute payment” within the meaning of Section 280G of the Code.
          Section 6.27 Taxes.
          (a) All Tax Returns required to be filed and relating in any manner to
any of the Transferred Assets or the Business have been timely filed. All such
Tax Returns (i) were prepared in the manner required by applicable Law and
(ii) are true, correct and complete in all material respects.
          (b) Seller has paid, or caused to be paid, all Taxes due with respect
to any of the Transferred Assets or the Business whether or not shown (or
required to be shown) on a Tax Return; and such Taxes paid include those for
which Seller may be liable in its own right, or as the transferee of the assets
of, or as successor to, any other entity.
          (c) There has been no notice of a deficiency or assessment or other
claim relating in any manner to any of the Transferred Assets or the Business
from any Taxing Authority which has not been fully paid or finally settled.
There are no current audits or examinations of, and no notice of audit or
examination of, any Tax Return that relates to any of the Transferred Assets or
the Business. Seller has not given nor has there been given on Seller’s behalf a
waiver or extension of any statute of limitations relating to the payment of
Taxes relating to any of the Transferred Assets or the Business.
          (d) Seller has complied in all material respects with all applicable
Laws, rules and regulations relating to the withholding of Taxes and the payment
thereof to the appropriate Taxing Authority, including, without limitation,
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee or independent contractor.
          (e) No claim has ever been made by any Taxing Authority with respect
to any of the Transferred Assets or the Business in a jurisdiction where Seller
does not file Tax Returns that Seller may be subject to taxation in that
jurisdiction.
          (f) There are no encumbrances or security interests on any of the
Transferred Assets that arose in connection with any failure (or alleged
failure) to pay any Taxes and, except for Liens for real and personal property
Taxes that are not yet due

24



--------------------------------------------------------------------------------



 



and payable, there are no Liens for any Tax upon any Transferred Asset.
Purchaser will not be liable for, and none of the Transferred Assets will be
subject to a Lien (other than Liens for real and personal property Taxes that
are not yet due and payable) with respect to, any Taxes arising out of, relating
to or in respect of the Business or any of the Transferred Assets for any tax
period or portion thereof ending on or before the Closing Date.
          (g) None of the Transferred Assets is (i) “tax-exempt use property”
within the meaning of Section 168(h) of the Code, (ii) “tax-exempt bond financed
property” within the meaning of Section 168(g)(5) of the Code or (iii) property
that is required to be treated as owned by another Person pursuant to the
provisions of Section 168(f)(8) of the Internal Revenue Code of 1954, as
amended, and in effect immediately prior to the enactment of the Tax Reform Act
of 1986.
          (h) The Transferred Assets do not include any shares of capital stock
of, or any other interest in, any Affiliate of Seller, or any other Person.
     (i) For purposes of this Agreement:
     (i) “Tax” and “Taxes” mean any and all federal, state, local and foreign
taxes, assessments and other governmental charges, duties, impositions, levies
and liabilities, including, without limitation, taxes based upon, measured by,
or with respect to income, net income, gross income, earnings, profits or gross
receipts, or any sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, environmental, alternative, add-on minimum, custom
duties, capital stock, social security (or similar), unemployment, disability,
gains, recapture, estimated, or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest, penalty, and addition thereto.
     (ii) “Tax Return” means any return, declaration, report, claim, election,
notice or information return or statement or other document (including, without
limitation, any related or supporting information, schedules, or exhibits) filed
or required to be filed with any federal, state, local or foreign Governmental
Authority or other authority in connection with any Tax or estimated Tax.
     Section 6.28 Proprietary Rights. (a)
     (i) Seller is the sole owner of, free and clear of all Liens (other than
Permitted Liens), or has a valid right to use, without the payment of any
royalty, except with respect to off-the-shelf software licensed on commercially
reasonable terms, and immediately following the Closing, Purchaser will be the
sole owner of, free and clear of all Liens (other than Permitted Liens), or will
have a valid right to use on the same terms as Seller (without the payment of
any sublicense or other payment relating to the transactions contemplated by
this Agreement) to, all U.S. and non-U.S. trademarks, service marks, logos,
designs, trade names, internet domain names and corporate names, and the
goodwill of the business

25



--------------------------------------------------------------------------------



 



connected therewith and symbolized thereby, patents, registered designs,
copyrights, computer software (including, without limitation, all information
systems, patient and other data files and databases, source and object codes,
user interfaces, manuals and other specifications and documentation related
thereto and all intellectual property and proprietary rights incorporated
therein), web sites and web pages and related items (and all intellectual
property and proprietary rights incorporated therein) and all trade secrets,
research and development information, formulae, proprietary data and know-how
(“Trade Secrets”) and all other proprietary and intellectual property rights and
information, including, without limitation, all grants, registrations and
applications relating thereto (all of the foregoing to be collectively referred
to as the “Proprietary Rights”) used or held for use in, necessary or advisable
for or otherwise relating to the conduct of the Business as now conducted or as
contemplated to be conducted (such Proprietary Rights, the “Seller’s Rights”);
     (ii) the Seller’s Rights are valid and enforceable, and, immediately
following the Closing, Purchaser’s rights in such Seller’s Rights will be valid
and enforceable;
     (iii) no action or proceeding is outstanding or pending, or to the
Knowledge of Seller or Parent, threatened, that seeks to cancel, limit or
challenge the ownership, use, value, validity or enforceability of any Seller’s
Rights;
     (iv) none of Seller or Parent has received any demand, claim, notice or
inquiry from any Person in respect of any Seller’s Rights which challenges,
threatens to challenge or inquires as to whether there is any basis to
challenge, the validity of, or the rights of Seller in, any Seller’s Rights, and
none of Seller or Parent have Knowledge of any basis for any such challenge;
     (v) neither Seller nor the Business as presently conducted by Seller is in
violation or infringement of, nor have Seller nor the Business as currently or
in the past conducted by Seller violated or infringed, any Proprietary Rights of
any other Person;
     (vi) to the Knowledge of Seller and Parent, no Person is violating or
infringing any Seller’s Rights; and
     (vii) to the Knowledge of Seller and Parent, none of Seller or Parent has
divulged, furnished to or made accessible to any Person, any Trade Secrets
without prior thereto having obtained an enforceable agreement of
confidentiality from such Person; or without such Person being otherwise under
an obligation of confidentiality.
     (b) Section 6.28(b) of the Disclosure Schedule contains a complete and
accurate list of Seller’s Rights, other than non-material unregistered
copyrights and Trade Secrets, and all licenses and other agreements relating
thereto.

26



--------------------------------------------------------------------------------



 



          Section 6.29 Information Technology. (a) (i) the IT Systems are in
good working condition to effectively perform all information technology
operations necessary for the conduct of the Business as now conducted or as
contemplated to be conducted; (ii) none of Seller or Parent has experienced
within the past twelve (12) months any material disruption to, or material
interruption in, its conduct of the Business attributable to a defect, bug,
breakdown or other failure or deficiency on the part of the IT Systems;
(iii) Seller has taken commercially reasonable steps to provide for the backup
and recovery of the data and information critical to the conduct of the
Business; and (iv) Seller has taken commercially reasonable actions, consistent
with standards in the Business, with respect to the IT Systems to detect and
prevent the disclosure to unauthorized Persons of, and keep secure, any and all
confidential information, Trade Secrets, or other proprietary information stored
on the IT Systems.
          (b) As used herein, “IT Systems” means any and all information
technology and computer systems (including, without limitation, software,
hardware and other equipment, firmware and embedded software) relating to the
transmission, storage, maintenance, organization, presentation, generation,
processing or analysis of data and information whether or not in electronic
format, which technology and systems are used in or necessary or advisable to
the conduct of the Business.
          Section 6.30 Solvency of Parent and Sellers. Parent is not insolvent,
or will not be rendered insolvent by any of the transactions contemplated by
this Agreement. As used herein, “insolvent” means that the sum of the debts and
other probable liabilities of the Parent exceeds the fair present value of
Parent’s assets. Immediately after giving effect to the consummation of the
transaction contemplated by this Agreement: (i) Parent will be able to pay its
liabilities as they become due in the ordinary course of business of Parent; and
(ii) Parent will not have unreasonably small capital with which to conduct its
present or proposed business.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          Purchaser represents and warrants to Seller and Parent as follows:
          Section 7.1 Corporate Organization. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser has full power and authority to own, lease, operate and
otherwise hold its properties and assets and to carry on its business as
presently conducted. Purchaser is duly qualified or licensed to do business as a
foreign corporation and is in good standing in every jurisdiction in which the
nature of the business conducted by it or the assets or properties owned or
leased by it requires qualification, except where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.
          Section 7.2 Authorization and Effect of Agreement. Purchaser has the
full power and authority to execute and deliver this Agreement and the
Collateral

27



--------------------------------------------------------------------------------



 




Agreements and to perform its obligations hereunder and thereunder. The
execution and delivery by Purchaser of this Agreement and the Collateral
Agreements to which it is a party and the performance by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Purchaser. This Agreement has been duly executed
and delivered by Purchaser and constitutes a legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject to applicable bankruptcy, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally.
          Section 7.3 Consents and Approvals; No Violations. No filing with, and
no Permit or Consent of any Governmental Authority is necessary for the
consummation by Purchaser of the transactions contemplated by this Agreement and
any Collateral Agreements. Neither the execution and delivery of this Agreement
and any Collateral Agreement by Purchaser nor the consummation by Purchaser of
the transactions contemplated by this Agreement and any Collateral Agreements,
nor compliance by Purchaser with any of the provisions hereof or thereof will
(a) conflict with or result in any breach of any provision of the certificate of
incorporation or by-laws of Purchaser, (b) result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration or loss
of material benefits) under, any of the terms, conditions or provisions of any
Contract to which Purchaser is a party or by which Purchaser or any of their
properties or assets may be bound or (c) violate any order, writ, injunction,
decree, statute, treaty, rule or regulation applicable to Purchaser, or any of
its properties or assets, except in the case of clauses (b) or (c) for
violations, breaches or defaults which would not, in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement.
          Section 7.4 No Broker. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee payable by Purchaser in
connection with any of the transactions contemplated by this Agreement.
ARTICLE VIII
COVENANTS
          Section 8.1 Conduct of Business. During the period from the date
hereof through and including the Closing, except as otherwise expressly provided
in this Agreement or as agreed to by Purchaser in writing, Seller shall, and
Parent shall cause Seller to, operate the Business only in the ordinary course
of business consistent with past practice. Seller shall use its reasonable
commercial efforts to preserve intact the Inventory, the Transferred Assets and
present organization of the Business, keep available the services of the present
officers and employees of Seller that are associated with the Business and
preserve relationships with customers, suppliers, licensors, licensees,
contractors, distributors and others having business dealings with the Business.
Without limiting the generality of the foregoing, from the date of this
Agreement through

28



--------------------------------------------------------------------------------



 



and including the Closing, Seller shall not, and Parent shall not permit Seller
to, without the prior written consent of Purchaser:
          (a) sell, lease, encumber, transfer or dispose of any assets or rights
or acquire any assets or rights which would be included in the Transferred
Assets, other than the sale or purchase of inventory in the ordinary course of
business, consistent with past practice;
          (b) engage in any trade loading, including, without limitation, sales
of products (i) with payment terms longer than terms customarily offered by the
Business for such product, (ii) at a greater discount from listed prices than
customarily offered for such products, other than pursuant to a promotion of a
nature previously used in the normal course of business by Seller in connection
with the Business for such products, (iii) at a price which does not give effect
to any previously announced general increase in the list price for such
products, (iv) with shipment terms more favorable to the customer than shipment
terms customarily offered by Seller in connection with the Business for such
products, (v) in a quantity greater than the reasonable retail or wholesale (as
the case may be) resale requirement of the particular customer or (vi) in
conjunction with other benefits to the customer not in the ordinary course of
business consistent with past practice with such customer;
          (c) collect any accounts receivables or rebates receivables or fail to
pay any accounts payable, other than in the ordinary course of business
consistent with past practice;
          (d) enter into any material commitment or transaction;
          (e) permit any Transferred Asset to become encumbered by a Lien (other
than Permitted Liens);
          (f) change (or permit to be changed) any accounting or Tax procedure,
election or practice or financial structure or make (or permit to be made) any
Tax election or settle or compromise any liability for Taxes, in each case,
relating to the Business or any of the Transferred Assets;
          (g) enter into, adopt, amend, modify or terminate any employee benefit
plan, program or arrangement, increase in any manner the compensation or
benefits of any officer or employee of or associated with the Business or pay
any benefit not required by any existing employee benefit plan, or enter into
any Contract to do any of the foregoing, except for normal periodic increases in
compensation in the ordinary course of the Business consistent with past
practice;
          (h) enter into or offer to enter into any employment or consulting
arrangement with any Person in connection with the Business, except as
contemplated in clause (i) below;

29



--------------------------------------------------------------------------------



 



          (i) except in the ordinary course of business consistent with past
practice, hire or terminate the employment or contractual relationship of any
officer, employee, consultant, registered representative or agent of the
Business;
          (j) except in the ordinary course of business consistent with past
practice, make, or become obligated to make any capital expenditures with
respect to the Business or the Transferred Assets;
          (k) enter into, amend, modify or terminate any Contract, except in the
ordinary course of business consistent with past practice;
          (l) enter into any transaction or any Contract with any Affiliate
relating to the Business;
          (m) assign, license, sublicense, abandon, fail to maintain or, except
in the ordinary course of business consistent with past practice, enter into,
amend or terminate any Contract with respect to, any Seller’s Rights;
          (n) waive any material rights with respect to the Transferred Assets,
Assumed Liabilities of the Business; or
          (o) take, or agree to take, any of the foregoing actions or any
affirmative action which either intentionally would or is reasonably likely to
make any representation or warranty of Seller and Parent contained in this
Agreement untrue or incorrect as of any future date (as if made as of such date)
or which could prevent the satisfaction of any condition to Closing set forth in
Article V hereto.
          Section 8.2 Access. Subject to applicable law, Seller shall, and
Parent shall cause Seller to, afford to officers, employees, accountants,
counsel and other representatives of Purchaser reasonable access to all of the
assets, properties, personnel, books and records of Seller relating to the
Business, the Transferred Assets and the Assumed Liabilities.
          Section 8.3 Notification.
          (a) Seller and Parent shall promptly notify Purchaser, and Purchaser
shall promptly notify Seller and Parent, of any litigation, arbitration or
administrative proceeding pending or, to their Knowledge, threatened against
Seller, Parent or Purchaser, as the case may be, which challenges the
transactions contemplated by this Agreement or any Collateral Agreement.
          (b) Seller shall, and Parent shall cause Seller to, provide prompt
written notice to Purchaser of any change in any of the information contained in
the representations and warranties made by Seller and Parent in Article VI
hereto or any exhibits or schedules referred to herein or attached hereto and
shall promptly furnish any information which Purchaser may reasonably request in
relation to such change; provided that such notice shall not operate to in any
way modify or cure any breach of the

30



--------------------------------------------------------------------------------



 



representations and warranties made by Seller and Parent in Article VI hereto or
any exhibits or schedules referred to herein or attached hereto.
          Section 8.4 No Inconsistent Action. None of Purchaser, Seller or any
of Parent will take any action which is inconsistent with its respective
obligations under this Agreement.
          Section 8.5 Reasonable Best Efforts.
          (a) Upon the terms and subject to the conditions of this Agreement,
each of the parties hereto shall use its reasonable best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement and the Collateral
Agreements as promptly as practicable, including, without limitation, (i) the
prompt preparation and filing of all forms, registrations and notices required
to be filed to consummate the transactions contemplated by this Agreement and
the Collateral Agreements and the taking of such commercially reasonable actions
as are necessary to obtain any requisite Consents, orders, exemptions or waivers
by any Governmental Authority or any other Person and (ii) using its reasonable
best efforts to cause the satisfaction of all conditions to Closing. Each party
shall promptly consult with the others with respect to, provide any necessary
information with respect to and provide the other (or its counsel) copies of,
all filings made by such party with any Governmental Authority or any other
Person or any other information supplied by such party to a Governmental
Authority or any other Person in connection with this Agreement and the
transactions contemplated by this Agreement.
          (b) Each party hereto shall promptly inform the others of any
communication from or with any Governmental Authority regarding any of the
transactions contemplated by this Agreement and the Collateral Agreements. If
any party or Affiliate thereof receives a request for additional information or
documentary material from any such Governmental Authority with respect to the
transactions contemplated by this Agreement, then such party will endeavor in
good faith to make, or cause to be made, as soon as reasonably practicable and
after consultation with the other party, an appropriate response in compliance
with such request.
          Section 8.6 Further Assurances. From time to time after the Closing,
without additional consideration, each party hereto will (or, if appropriate,
cause its Affiliates to) execute and deliver such further instruments and take
such other action as may be necessary or reasonably requested by the other party
to make effective the transactions contemplated by this Agreement and the
Collateral Agreements and to provide the other party with the intended benefits
of this Agreement and the Collateral Agreements. Without limiting the foregoing,
upon reasonable request of Purchaser, Seller shall, Parent shall cause Seller
to, and Seller and Parent shall cause their respective Affiliates to, as
applicable, execute, acknowledge and deliver all such further assurances, deeds,
assignments and other instruments and paper as may be required to sell,
transfer, convey, assign and deliver to Purchaser all right, title and interest
in, to and under the Transferred Assets. If any party to this Agreement shall,
following the Closing, have in

31



--------------------------------------------------------------------------------



 



its possession any asset or right (including, without limitation, with respect
to any Seller’s Rights) which under this Agreement should have been delivered to
the others, such party shall promptly deliver such asset or right to the others.
          Section 8.7 Transfer Taxes. Notwithstanding any other provision of
this Agreement, all transfer, registration, stamp, documentary, sales, use and
similar taxes (including, without limitation, all applicable real estate
transfer or gains taxes), and any penalties, interest and additions to tax,
incurred in connection with this Agreement or the transfer of the Business and
the Transferred Assets shall be the responsibility of and be timely paid by
Seller. Seller, Parent and Purchaser shall cooperate in the timely making of all
filings, returns, reports and forms as may be required in connection therewith.
          Section 8.8 Release of Liens. At or prior to the Closing, if release
of all Liens (other than Permitted Liens) have not previously occurred, Seller
shall, and Parent shall cause Seller to, cause the release of all Liens (other
than Permitted Liens) on the Transferred Assets, so that such Transferred Assets
and rights are free and clear of any Liens (other than Permitted Liens).
          Section 8.9 Consents to Transferred Assets. Seller and Parent agree
that if any Required Third Party Consent to the assignment of any Transferred
Asset to Purchaser as provided for herein is not obtained prior to the Closing,
and is not otherwise provided for in this Agreement, Seller shall, and Parent
shall cause Seller to reasonably cooperate with Purchaser so that Purchaser
enjoys all of the benefits of such Transferred Asset as though the Required
Third Party Consents had been obtained (but only to the extent that Seller may
provide Purchaser with such benefits without violating the terms of such
Contract Requiring Consent), and, to the extent, but, notwithstanding anything
herein to the contrary, only to the extent, such benefits are provided,
Purchaser shall assume the corresponding obligations under such Assumed
Contract. After the Closing, Seller shall reasonably cooperate with Purchaser to
obtain any Required Third Party Consents not obtained prior to the Closing.
Purchaser agrees to perform at its sole expense all of the obligations of Seller
to be performed after the Closing Date under such Assumed Contracts the benefits
of which Purchaser is receiving after the Closing Date, and to reimburse Seller
for any required expenses incurred by Seller on Purchaser’s behalf in keeping
such Assumed Contracts in effect.
          Section 8.10 Employment Matters.
          (a) Seller shall, and Parent shall cause Seller to, make available to
Purchaser all employees of the Business for the purposes of interviewing and, if
desired by Purchaser, hiring at the Closing. Subject to applicable Law, Seller
shall, and Parent shall cause Seller to, furnish to Purchaser copies of such
employee information and records and such descriptions of personnel policies,
procedures and benefits plans applicable to employees of the Business as
Purchaser may reasonably request. Seller shall reasonably cooperate with the
efforts of Purchaser to cause such employees to accept any offers of employment
by Purchaser and shall not make any competing offer of continued employment to
any individual whom Purchaser desires to employ in the Business. Seller shall be
liable for any liability or obligations under the Consolidated

32



--------------------------------------------------------------------------------



 



Omnibus Budget Reconciliation Act of 1985, as amended, with respect to employees
of the Business (and their eligible dependents) arising in connection with their
termination of employment with Seller.
          (b) Effective as of the Closing Date, Seller shall, and Parent shall
cause Seller to, terminate its employment of all of the employees providing
substantial services to the Business. Seller shall be responsible for any
severance payments, accrued payroll, vacation, sick pay and associated payroll
tax liabilities, pension or other retirement plan obligations, COBRA rights,
WARN Act liability and any other liabilities associated with such terminations.
          Section 8.11 Bulk Sales Laws. The parties hereto hereby waive
compliance with the provisions of any applicable bulk sales laws, including,
without limitation, Article 6 of the Uniform Commercial Code as it may be in
effect in any applicable jurisdiction (“Bulk Sales Laws”). This provision shall
not be deemed to in any way limit the indemnity provided for in Article X
hereto.
          Section 8.12 No Solicitation.
          (a) (i) Seller shall, and Seller shall cause its officers, directors,
employees, subsidiaries, Affiliates, agents and other representatives to and
(ii) Parent will, and Parent shall cause its agents, representatives and
Affiliates and Seller to, immediately cease any existing discussions or
negotiations with respect to any Alternative Proposal and will not, and shall
cause such Persons not to, directly or indirectly, encourage, solicit,
participate in, initiate or facilitate discussions or negotiations with, or
provide any information to, any corporation, partnership, Person or other entity
or group (other than Purchaser or its directors, officers, employees,
subsidiaries, agents or other Affiliates) concerning any Alternative Proposal.
Seller and Parent shall immediately communicate to Purchaser any such inquiries
or proposals regarding an Alternative Proposal, including, without limitation,
the terms thereof.
          (b) “Alternative Proposal” shall mean any of the following involving
Seller, the Business, the Transferred Assets or the Assumed Liabilities (other
than the transactions expressly contemplated by this Agreement): any inquiry or
proposal relating to a sale of stock, merger, consolidation, share exchange,
business combination, partnership, joint venture, disposition of assets (or any
interest therein) or other similar transaction.
          Section 8.13 Confidentiality. The parties hereto agree that all
information shall be kept confidential in accordance with the terms of the
Confidentiality Agreement, dated as of June 1, 2006, between Purchaser and
Seller (the “Confidentiality Agreement”).
          Section 8.14 No Solicitation of Employees. For a period of three
(3) years after the Closing Date, Seller and Parent shall not, and shall cause
their Affiliates not to, directly or indirectly, without the prior written
consent of Purchaser, solicit, employ or contract with any party to an
Employment Agreement or any employee of the

33



--------------------------------------------------------------------------------



 



Business who has accepted employment with Purchaser pursuant to Section 8.10
hereto (each, a “Transferred Employee”); provided that nothing shall prohibit
Seller and Parent and their Affiliates from performing, or having performed on
their behalf, a general solicitation for employees not specifically focused at
the Transferred Employees through the use of media, advertisement, electronic
job boards or other general, public solicitations.
          Section 8.15 Non-Competition. From the Closing and for a period of
five (5) years thereafter, Seller and Parent shall not, and shall cause their
Affiliates not to, directly or indirectly, lend funds to, or provide any
management, consulting, financial, administrative or other services to, or own
any interest or invest in, any business which, within the State of Washington,
engages in a business or businesses similar to the Business as presently
conducted.
          Section 8.16 Collection of Accounts Receivable.
          (a) As of the Closing Date, Seller and Parent hereby authorize
Purchaser to open any and all mail addressed to Seller and Parent relating to
the Business and delivered to the offices of the Business or otherwise to
Purchaser if received on or after the Closing Date, and hereby appoint Purchaser
their attorney-in-fact to endorse, cash and deposit any monies, checks or
negotiable instruments received by Purchaser after the Closing Date with respect
to the Accounts Receivable and any accounts receivables or rebates receivables
made payable or endorsed to Seller or Parent or their order, for Purchaser’s own
account.
          (b) As of the Closing Date, Seller and Parent agree that they promptly
shall forward to Purchaser any monies, checks or negotiable instruments received
by Seller and Parent after the Closing Date relating to the Accounts Receivable
and any accounts receivables or rebates receivables for Purchaser’s own account.
          Section 8.17 Post-Closing Agreements.
          (a) The parties acknowledge that Purchaser may not have all required
Permits to take title to all of the Transferred Assets at the Closing and
thereafter operate all aspects of the Business. Seller agrees to reasonably
cooperate with Purchaser in timely obtaining such Permits, and further agrees
(i) to hold such of the Transferred Assets that cannot be transferred at the
Closing in a constructive trust for the benefit of Purchaser until such transfer
is permissible and (ii) to operate such aspects of the Business as may not be
operated by Purchaser after the Closing for the benefit of Purchaser until such
operation by Purchaser is permissible.
          (b) Notwithstanding the foregoing:
     (i) Seller shall not be required to incur any costs or expenses or to
expend any sums in connection with the operation of the Business after the
Closing; and

34



--------------------------------------------------------------------------------



 



     (ii) Purchaser promptly shall pay all costs and expenses in connection with
the operation of the Business, and shall indemnify, defend and save harmless
Seller from and against any and all liability, of every kind and nature in
connection with the operation of the Business by Seller after the Closing.
          (c) Section 8.17(b) hereto shall not be deemed to limit the
representations, warranties, covenants and indemnification obligations therefore
of Seller and Parent contained elsewhere in this Agreement.
          Section 8.18 Change of Name. On the Closing Date, Seller and Parent
shall discontinue any business operations under any trademarks, corporate names,
internet domain names or trade names owned or used by Seller, or any similar
names (collectively, the “Trade Names”), other than such business as is in
furtherance of the terms and provisions of this Agreement and as is for the
benefit of, or at the express request of, Purchaser. Seller and Parent agree
that they shall cause their Affiliates to refrain from conducting any business
after the Closing Date under the Trade Names, other than such business as is in
furtherance of the terms and provisions of this Agreement and as is for the
benefit of, or at the express request of, Purchaser.
          Section 8.19 Payment of Indebtedness.
          (a) No fewer than one (1) Business Day prior to the Closing, Seller
shall provide to Purchaser (i) copies of “pay-off” letters from the holders of
all indebtedness for borrowed money of Seller who hold Liens on the Transferred
Assets and (ii) copies of letters from such holders of indebtedness confirming
that all Liens relating to such indebtedness will be removed effective upon
payment of the amount set forth in the applicable pay-off letter, in each case
in form and substance reasonably satisfactory to Purchaser. At the Closing
Seller shall pay to the holders of indebtedness of Seller those amounts set
forth in the applicable pay-off letters. This Section 8.19(a) shall not apply to
any indebtedness and/or financing relating to the Motor Vehicles, which is
subject to Section 8.19(b) hereto.
          (b) As soon as is reasonably practical after the Closing, but in any
event within fifteen (15) Business Days after the Closing, Seller shall pay off
any and all indebtedness and/or financing relating to the Motor Vehicles and
shall provide to Purchaser (i) evidence, in form and substance reasonably
satisfactory to Purchaser, that all Liens relating to such indebtedness and/or
financing have been removed and (ii) certificates of title to the Motor
Vehicles, duly endorsed, completed and acknowledged for transfer.
          Section 8.20 Satisfaction of Leases. No fewer than one (1) Business
Day prior to the Closing, Seller shall present to Purchaser written statements
prepared by the owner of any equipment and other personal property (but not any
real property) governed by any capital lease, providing the full amount to be
paid to satisfy all liabilities and obtain good and marketable title to such
equipment and property (the “Payoff Amount”). Simultaneous with the Closing,
Seller shall pay such Payoff Amount in

35



--------------------------------------------------------------------------------



 



immediately available funds to the lessor under such capital lease, except to
the extent such Payoff Amount is an Assumed Liability as contemplated
Section 3.1(b).
ARTICLE IX
TERMINATION
          Section 9.1 Termination. This Agreement may be terminated and the
transactions contemplated by this Agreement may be abandoned at any time prior
to the Closing:
     (a) by written consent of each of Seller, Parent and Purchaser;
     (b) by either of Seller, Parent or Purchaser if:
     (i) a Governmental Authority shall have issued an order, decree or ruling
or taken any other action (which order, decree or ruling the parties hereto
shall use their reasonable best efforts to lift), in each case permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or
     (ii) the Closing shall not have occurred on or before August 14, 2006
(other than due principally to the failure of the party seeking to terminate
this Agreement to perform any obligations under this Agreement required to be
performed by it at or prior to the Closing);
          (c) by Purchaser if there is a default or breach by Seller or Parent
with respect to the due and timely performance of any of its covenants or
agreements contained herein, or if the representations or warranties of Seller
or Parent contained in this Agreement shall have become inaccurate, in either
case such that the conditions set forth in Section 5.4 hereto would not be
satisfied and such breach or default or inaccuracy is not curable or, if
curable, has not been cured or waived within fifteen (15) calendar days after
written notice to Seller and Parent specifying, in reasonable detail, such
claimed default, breach or inaccuracy and demanding its cure or satisfaction; or
          (d) Seller or Parent if there is a default or breach by Purchaser with
respect to the due and timely performance of any of its covenants or agreements
contained herein, or if its representations or warranties of Purchaser contained
in this Agreement shall have become inaccurate, in either case such that the
conditions set forth in Section 5.5 hereto would not be satisfied and such
breach or default or inaccuracy is not curable or, if curable, has not been
cured or waived within fifteen (15) calendar days after written notice to
Purchaser specifying, in reasonable detail, such claimed default, breach or
inaccuracy and demanding its cure or satisfaction.
          Section 9.2 Procedure and Effect of Termination. In the event of
termination and abandonment of the transactions contemplated by this Agreement

36



--------------------------------------------------------------------------------



 



pursuant to Section 9.1 hereto, written notice thereof shall forthwith be given
to the other parties to this Agreement and this Agreement shall terminate
(subject to the provisions of this Section 9.2) and the transactions
contemplated by this Agreement shall be abandoned, without further action by any
of the parties hereto. If this Agreement is terminated as provided herein:
          (a) Upon the written request therefor, each party will (i) redeliver
or (ii) destroy with certification thereto in form and substance reasonably
satisfactory to the other party, all documents, work papers and other materials
of any other party relating to the transactions contemplated by this Agreement,
whether obtained before or after the execution hereof, to the party furnishing
the same; and
          (b) Subject to Article X hereto, in the event of the termination and
abandonment of this Agreement pursuant to Section 9.1 hereto, this Agreement
shall forthwith become void and have no effect, without any liability on the
part of any party hereto or its Affiliates, directors, officers or stockholders,
other than the provisions of Sections 11.1, 11.2, 11.3, 11.7 and 11.12 hereto.
Nothing contained in this Section 9.2 shall relieve any party from liability for
any breach of this Agreement.
ARTICLE X
SURVIVAL; INDEMNIFICATION
          Section 10.1 Survival of Indemnification Rights. Survival of
Indemnification Rights. Subject to the limitations and other provisions of this
Agreement, the representations and warranties of Seller and Parent contained in
this Agreement and the Collateral Agreements shall survive the Closing and
remain in full force and effect for a period of two (2) years following the
Closing Date, at which time they shall expire and be of no further force or
effect, and shall be thereafter forever barred; provided that, if a claims
notice has been provided by such date, they shall remain in full force and
effect until final resolution thereof; provided further that (i) the
representations and warranties contained in Section 6.21 (Certain Healthcare
Legal Matters) and Section 6.27 (Taxes) shall survive and remain in full force
and effect until sixty (60) calendar days after the expiration of the applicable
statute of limitations (including any extension thereof) and (ii) any
representation or warranty that is fraudulently given shall remain in full force
and effect indefinitely. The representations and warranties of Purchaser
contained in Article VII hereto shall survive and remain in full force and
effect for two (2) years following the Closing Date. The covenants and
agreements of Seller, Parent and Purchaser contained in this Agreement shall
survive and remain in full force and effect for the applicable period specified
therein, or if no such period is specified, indefinitely. The provisions of this
Article X shall survive for so long as any other Section of this Agreement shall
survive. None of the Closing, Purchaser’s waiver of any condition to the Closing
or Purchaser’s knowledge of any breach prior to the Closing, shall constitute a
waiver of any of the rights Purchaser may have hereunder.
          Section 10.2 Indemnification Obligations of Seller and Parent. Subject
to the limitations set forth herein, Seller and Parent shall jointly and
severally indemnify,

37



--------------------------------------------------------------------------------



 



defend and hold harmless Purchaser and any subsidiary, associate, Affiliate,
director, officer, stockholder or agent of Purchaser, and their respective
representatives, successors and permitted assigns (all of the foregoing are
collectively referred to as the “Purchaser Indemnified Parties”) from and
against and pay on behalf of or reimburse such party in respect of, as and when
incurred, all out-of-pocket losses, liabilities, demands, claims, actions or
causes of action, costs, damages, judgments, debts, settlements, assessments,
deficiencies, Taxes, penalties, fines or expenses, whether or not arising out of
any claims by or on behalf of a third party, including, without limitation,
interest, penalties, reasonable attorneys’ fees and expenses and all reasonable
amounts paid in investigation, defense or settlement of any of the foregoing
(collectively, “Losses”) which any such party may suffer, sustain or become
subject to, as a result of, in connection with, or relating to or by virtue of:
          (a) any inaccuracy in, or breach of, any representation or warranty
made by Seller or Parent under this Agreement or any Collateral Agreement;
          (b) any breach or non-fulfillment of any covenant or agreement on the
part of Seller or Parent under this Agreement or any other Collateral Agreement;
          (c) the ownership or operation of the Transferred Assets or the
conduct or operation of the Business or the activities of Seller or Parent in
connection with the Transferred Assets or the Business on or prior to the
Closing Date;
          (d) any applicable Bulk Sales Laws as a result of the actions
contemplated by Section 8.11 hereto;
          (e) any fees, expenses or other payments incurred or owed by Seller or
Parent to any agent, broker, investment banker or other firm or Person retained
or employed in connection with the transactions contemplated by this Agreement;
or
          (f) the Retained Liabilities;
provided that none of Seller or Parent will have any liability (for
indemnification or otherwise) with respect to the matters described in
Section 10.2(a) or (b) hereto (A) until the aggregate of all Losses with respect
to such matters exceeds $100,000, and then only to the extent the aggregate
amount of such Losses exceeds $100,000, and (B) in excess of $1,650,000.
          Section 10.3 Indemnification Obligations of Purchaser. Purchaser shall
indemnify, defend and hold harmless Parent and Seller and any subsidiary,
associate, Affiliate, director, officer, stockholder or agent of Parent or
Seller, and their respective representatives, successors and permitted assigns
(all of the foregoing are collectively referred to as the “Seller Indemnified
Parties”) from and against and pay on behalf of or reimburse such party in
respect of, as and when incurred, all Losses which any such party may suffer,
sustain or become subject to, as a result of, in connection with, or relating to
or by virtue of:

38



--------------------------------------------------------------------------------



 



          (a) any inaccuracy in, or breach of, any representation or warranty
made by Purchaser under this Agreement or any Collateral Agreement;
          (b) any breach or non-fulfillment of any covenant or agreement on the
part of Purchaser under this Agreement or any other Collateral Agreement;
          (c) any fees, expenses or other payments incurred or owed by Purchaser
to any agent, broker, investment banker or other firm or Person retained or
employed by Purchaser in connection with the transactions contemplated by this
Agreement;
          (d) the ownership or operation of the Transferred Assets or the
conduct or operation of the Business or the activities of Purchaser or any of
its Affiliates and assigns in connection with the Transferred Assets or the
Business after the Closing Date; or
          (e) the Assumed Liabilities.
          Section 10.4 Indemnification Procedure.
          (a) If any Purchaser Indemnified Party or Seller Indemnified Party
(each, an “Indemnified Party”) intends to seek indemnification pursuant to this
Article X, such Indemnified Party shall promptly notify Seller and Parent, or
Purchaser, as the case may be (the “Indemnifying Parties”) in writing of such
claim. The Indemnified Party will provide the Indemnifying Parties with prompt
notice of any third party claim in respect of which indemnification is sought.
The failure to provide either such notice will not affect any rights hereunder
except to the extent the Indemnifying Parties are materially prejudiced thereby.
          (b) If such claim involves a claim by a third party against the
Indemnified Parties, the Indemnifying Parties may, within thirty (30) calendar
days after receipt of such notice and upon notice to the Indemnified Parties,
assume, through counsel of their own choosing and at their own expense, the
settlement or defense thereof, and the Indemnified Parties shall reasonably
cooperate with them in connection therewith; provided that the Indemnified
Parties may participate in such settlement or defense through counsel chosen by
it; provided further that if the Indemnified Parties reasonably determine that
representation by the Indemnifying Parties’ counsel of the Indemnifying Parties
and the Indemnified Parties may present such counsel with a conflict of
interests, then the Indemnifying Parties shall be responsible for the reasonable
fees and expenses of the Indemnified Parties’ counsel. Notwithstanding anything
in this Section 10.4 to the contrary, no Indemnifying Party may, without the
prior written consent of the Indemnified Parties, settle or compromise any
action or consent to the entry of any judgment, such consent not to be
unreasonably withheld or delayed. So long as the Indemnifying Parties are
contesting any such claim in good faith, the Indemnified Parties shall not pay
or settle any such claim without the Indemnifying Parties’ consent, such consent
not to be unreasonably withheld or delayed. If the Indemnifying Parties are not
contesting such claim in good faith, then the Indemnified Parties may conduct
and

39



--------------------------------------------------------------------------------



 



control, through counsel of their own choosing and at the expense of the
Indemnifying Parties, the settlement or defense thereof, and the Indemnifying
Parties shall cooperate with it in connection therewith. The failure of the
Purchaser Indemnified Parties to participate in, conduct or control such defense
shall not relieve the Indemnifying Parties of any obligation it may have
hereunder.
          Section 10.5 Calculation of Indemnity Payments. The amount of any Loss
for which indemnification is provided under this Article X shall be
(a) increased to take account of any net Tax cost actually incurred by the
Purchaser Indemnified Party arising from the receipt or accrual of indemnity
payments hereunder (grossed up for such increase) and (b) reduced to take
account of any net Tax benefit actually realized by the Purchaser Indemnified
Party arising from the incurrence of payment or accrual of any such indemnified
amount. The amount of any Loss for which indemnification is provided under this
Article X shall further adjusted so as to be net of all insurance proceeds
actually received by an Indemnified Party from a third party relating to the
matter for which indemnification was claimed. Any liability for indemnification
under this Agreement shall be determined without duplication of recovery by
reason of the state of facts giving rise to such liability constituting a breach
of more than one representation, warranty, covenant or agreement.
          Section 10.6 Tax Treatment of Indemnification. For all Tax purposes,
unless otherwise required by law, the parties hereto agree to treat (and shall
cause each of their respective Affiliates to treat) any indemnity payment under
this Agreement as an adjustment to the Purchase Price.
          Section 10.7 Relation of Indemnity to Holdback Payment. The amount of
the Holdback Payment shall be reduced by any amount that is owed hereunder by
Parent or Seller to any Purchaser Indemnified Party at or prior to the time of
payment thereof. The rights of any Purchaser Indemnified Party under the
preceding sentence are in addition to any other rights and remedies that such
Purchaser Indemnified Party may have under this Agreement. For purposes of
clarity, the Purchaser Indemnified Parties shall reduce the Holdback Payment
before pursuing Parent or Seller for collection of amounts determined to be
subject to indemnification by Parent or Seller hereunder.
          Section 10.8 Exclusive Remedy. The parties acknowledge that their sole
and exclusive remedy after the Closing for any breach of any representation,
warranty or covenant contained in this Agreement shall be the indemnification
provisions set forth in this Article X. In addition, each party acknowledges
that all of its obligations in this Agreement to indemnify any other party are
subject to and shall be in accordance with this Article X. Remedies in
connection with Losses arising from a representation or warranty that is
fraudulently given shall not be limited by this Section 10.8.

40



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS PROVISIONS
          Section 11.1 Notices. All notices and other communications required or
permitted hereunder will be in writing and, unless otherwise provided in this
Agreement, will be deemed to have been duly given when delivered in person or
when dispatched by electronic facsimile transfer (confirmed in writing by mail
simultaneously dispatched) or one (1) Business Day after having been dispatched
by a nationally recognized overnight courier service to the appropriate party at
the address specified below:

                  (a) If to Purchaser, to:
 
           
 
      Omnicare, Inc.
   
 
      1600 RiverCenter II    
 
      100 East RiverCenter Boulevard    
 
      Covington, Kentucky 41011    
 
      Telecopy: 859-392-3333    
 
      Attention: Tracy Finn    
 
           
 
      with a copy to:    
 
           
 
      Dewey Ballantine LLP    
 
      1301 Avenue of the Americas    
 
      New York, New York 10019    
 
      Telecopy: 212-259-6333    
 
      Attention: Morton A. Pierce    
 
                          Michael J. Aiello    
 
                (b) If to Seller or Parent, to:
 
           
 
      Standard Management Corporation    
 
      10689 N. Pennsylvania Street    
 
      Indianapolis, IN 46280-1087    
 
      Facsimile No.: 317-574-6227    
 
      Attention: Stephen M. Coons, Ex. VP    
 
           
 
      with a copy to:    
 
           
 
      Sommer Barnard, PC    
 
      One Indiana Square, Suite 3500    
 
      Indianapolis, IN 46204    
 
      Facsimile No.: 317-713-3699    
 
      Attention: Robert J. Hicks    

or to such other address or addresses as any such party may from time to time
designate as to itself by like notice.

41



--------------------------------------------------------------------------------



 



          Section 11.2 Expenses. Except as otherwise expressly provided herein,
each party hereto will pay any expenses incurred by it incident to this
Agreement and in preparing to consummate and consummating the transactions
provided for herein.
          Section 11.3 Successors and Assigns. No party to this Agreement may
assign any of its rights under this Agreement without the prior written consent
of the other parties hereto. Subject to the preceding sentence, this Agreement
will apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties hereto. Notwithstanding anything
to the contrary in this Section 11.3, upon written notice to Seller and Parent,
Purchaser shall be permitted to assign this Agreement and the rights and
obligations under it to a wholly owned direct or indirect subsidiary of
Purchaser; provided that, in the event of any such assignment, Purchaser shall
remain liable in full for the performance of its obligations hereunder. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.
          Section 11.4 Extension; Waiver. Any party hereto may, by written
notice to the other parties hereto (a) extend the time for performance of any of
the obligations of the other party under this Agreement, (b) waive any
inaccuracies in the representations or warranties of the other party contained
in this Agreement, (c) waive compliance with any of the conditions or covenants
of the other party contained in this Agreement or (d) waive or modify
performance of any of the obligations of the other party under this Agreement;
provided that no such party hereto may, without the prior written consent of the
other parties hereto, make or grant such extension of time, waiver of
inaccuracies or compliance or waiver or modification of performance with respect
to its representations, warranties, conditions or covenants hereunder. Except as
provided in the immediately preceding sentence, no action taken pursuant to this
Agreement will be deemed to constitute a waiver of compliance with any
representations, warranties, conditions or covenants contained in this Agreement
and will not operate or be construed as a waiver of any subsequent breach,
whether of a similar or dissimilar nature.
          Section 11.5 Entire Agreement; Disclosure Schedules. This Agreement,
which includes the schedules and exhibits hereto, supersedes any other
agreement, whether written or oral, that may have been made or entered into by
any party relating to the matters contemplated by this Agreement (including,
without limitation, the Confidentiality Agreement) and constitutes the entire
agreement by and among the parties hereto.
          Section 11.6 Amendments, Supplements, Etc. This Agreement may be
amended or supplemented at any time by additional written agreements as may
mutually be determined by Purchaser, Parent and Seller to be necessary,
desirable or expedient to further the purposes of this Agreement or to clarify
the intention of the parties hereto.

42



--------------------------------------------------------------------------------



 



          Section 11.7 Applicable Law; Waiver of Jury Trial. This Agreement
shall be governed by and construed under the laws of the State of New York
(without regard to the conflict of law principles thereof). Each of the parties
hereto irrevocably agrees that any legal action or proceeding with respect to
this Agreement or for recognition and enforcement of any judgment in respect
hereof shall be brought and determined in any federal or state court located
within New York County, New York. Each of the parties hereto hereby
(a) irrevocably submits with regard to any such action or proceeding to the
exclusive personal jurisdiction of the aforesaid courts in the event any dispute
arises out of this Agreement or any transaction contemplated hereby and waives
the defense of sovereign immunity, (b) agrees that it shall not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court or that such action is brought in an inconvenient forum and
(c) agrees that it shall not bring any action relating to this Agreement or any
transaction contemplated hereby in any court other than any New York state or
federal court sitting in New York County, New York. Each of the parties hereby
waives trial by jury in any action to which they are parties involving, directly
or indirectly, any matter in any way arising out of, related to or connected
with this Agreement and the transactions contemplated hereby and thereby.
          Section 11.8 Actions by Seller or Parent. Where any provision of this
Agreement indicates that Seller or Parent will take any specified action (or
refrain from taking any specified action) or requires Seller or Parent to take
any specified action (or to refrain from taking any specified action), then,
regardless of whether this Agreement specifically provides that Parent will do
so, Parent shall cause Seller to take such action (or to refrain from taking
such action, as applicable). Parent will be responsible for the failure of
Seller to take any such action (or to refrain from taking any such action, as
applicable).
          Section 11.9 Execution in Counterparts. This Agreement may be executed
in two (2) or more counterparts, each of which will be deemed an original, but
all of which together will constitute one (1) and the same agreement.
          Section 11.10 Titles and Headings. Titles and headings to sections
herein are inserted for convenience of reference only, and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.
          Section 11.11 Invalid Provisions. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any present or future Law,
and if the rights or obligations under this Agreement of Seller on the one hand
and Purchaser on the other hand will not be materially and adversely affected
thereby, (a) such provision will be fully severable, (b) this Agreement will be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof, (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement and (d) in lieu of such illegal, invalid or unenforceable provision,
there will be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.

43



--------------------------------------------------------------------------------



 



          Section 11.12 Publicity. Except as otherwise required by applicable
Law or the rules and regulations of any national securities exchange, no party
hereto shall issue any press release or otherwise make any public statement with
respect to the transactions contemplated by this Agreement or the Collateral
Agreements without prior consultation with and consent of the other parties
hereto, which consent shall not be unreasonably withheld, conditioned or
delayed.
          Section 11.13 Specific Performance. The parties hereto agree that if
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached, irreparable damage would occur,
no adequate remedy at law would exist and damages would be difficult to
determine, and that the parties hereto shall be entitled to specific performance
of the terms hereof, in addition to any other remedy at law or equity.
          Section 11.14 No Third Party Beneficiaries. Nothing in this Agreement
shall confer any rights upon any person or entity other than the parties hereto
and their respective heirs, successors and permitted assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

44



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  OMNICARE, INC.    
 
           
 
  By:   /s/ Tracy Finn    
 
           
 
      Tracy Finn, Senior Vice President    
 
                RAINIER HOME HEALTH CARE PHARMACY, INC.    
 
           
 
  By:   /s/ Michael B. Berry    
 
           
 
      Michael B. Berry, Treasurer    
 
                HOLLAND DRUG STORE, INC.    
 
           
 
  By:   /s/ Michael B. Berry    
 
           
 
      Michael B. Berry, Treasurer    
 
                HOLLAND COMPOUNDING PHARMACY, INC.    
 
           
 
  By:   /s/ Michael B. Berry    
 
           
 
      Michael B. Berry, Treasurer    
 
                STANDARD MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Ronald D. Hunter    
 
           
 
      Ronald D. Hunter, Chairman, CEO & President    

Asset Purchase Agreement
Counterpart Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS AND DEFINED TERMS
          (a) As used in this Agreement, the following terms shall have the
following meanings:
          “Affiliate” shall mean with respect to any Person, any other Person
who, directly or indirectly, controls, is controlled by or is under common
control with that Person. For purposes of this definition, a Person has control
of another Person if it has the direct or indirect ability or power to direct or
cause the direction of management policies of such other Person or otherwise
direct the affairs of such other Person, whether through ownership of at least
fifty percent (50%) of the voting securities of such other Person, by Contract
or otherwise.
          “Business Day” shall mean a day other than a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to close.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Collateral Agreements” shall mean the Bill of Sale, the Assignment
and Assumption Agreement, the Power of Attorney, the Trademark Assignment
Agreement and the other assignment or transfer documents delivered at the
Closing.
          “Consent” shall mean any consent, approval or authorization of, notice
to, or designation, registration, declaration or filing with, any Person.
          “Contract” shall mean any note, bond, mortgage, indenture, contract,
agreement, permit, license, lease, purchase order, sales order, arrangement or
other commitment, obligation or understanding, written or oral, to which a
Person is a party or by which a Person or its assets or properties are bound.
          “Contingent Payment Facilities” shall mean those facilities listed on
Schedule 1 hereto.
          “Governmental Authority” shall mean any federal, state, local or
foreign government or any subdivision, agency, instrumentality, authority,
department, commission, board or bureau thereof or any federal, state, local or
foreign court, tribunal or arbitrator.
          “IRS” shall mean the Internal Revenue Service.
          “Knowledge” shall mean the actual knowledge of John Tran, Mark Long,
Ron Hunter, and Michael Edwards, as applicable, after due inquiry.
          “Laws” shall mean all federal, state, local or foreign laws, orders,
writs, injunctions, decrees, ordinances, awards, stipulations, statutes,
judicial or administrative
A-1

 



--------------------------------------------------------------------------------



 



doctrines, rules or regulations enacted, promulgated, issued or entered by a
Governmental Authority.
          “Liens” shall mean all title defects or objections, mortgages, liens,
claims, charges, pledges or other encumbrances of any nature whatsoever,
including, without limitation, licenses, leases, chattel or other mortgages,
collateral security arrangements, pledges, title imperfections, defect or
objection liens, security interests, conditional and installment sales
agreements, easements, encroachments or restrictions, of any kind and other
title or interest retention arrangements, reservations or limitations of any
nature.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the Transferred Assets or the Assumed Liabilities or the business,
operations, assets, liabilities, condition (financial or otherwise), or results
of operations or prospects of the Business, taken as a whole or (b) the timely
consummation of the transactions contemplated by this Agreement.
          “Permits” shall mean all permits, licenses, approvals, franchises,
notices and authorizations issued by any Governmental Authority that are used or
held for use in, necessary or otherwise relate to the ownership, operation or
other use of any of the Business or the Transferred Assets, including, without
limitation, all provider agreements and other authorizations necessary for the
Business to obtain reimbursement under the Medicare program, each state Medicaid
program and all other governmental reimbursement programs under which the
Business has obtained reimbursement since January 1, 2006.
          “Permitted Liens” shall mean (a) mechanics’, carriers’, workmen’s,
repairmen’s or other like Liens arising or incurred in the ordinary course of
business for amounts which are not material and not yet due and payable and
which secure an obligation that is an Assumed Liability, (b) Liens arising under
sales Contracts and equipment leases with third parties entered into in the
ordinary course of business which constitute Assumed Liabilities in respect of
amounts still owing, which Liens are reflected in the Interim Financial
Statements and (c) Liens for Taxes and other governmental charges that are not
due and payable or delinquent.
          “Person” shall mean any individual, partnership, joint venture,
corporation, trust, unincorporated organization, Governmental Authority or other
entity.
          “Taxing Authority” shall mean any national, provincial, state or local
government, or any subdivision, agency, commission or authority thereof
exercising tax regulatory, enforcement, collection or other authority.

2



--------------------------------------------------------------------------------



 



          (b) Each of the following terms is defined in the Section set forth
opposite such term:

      Term   Section
Actual Net Asset Value
  4.2(a)
Accounts Receivable
  6.17
Agreement
  Preamble
Allocation Schedule
  4.3
Alternative Proposal
  8.12(b)
Assumed Contracts
  2.1
Assumed Liabilities
  3.1
Assignment and Assumption Agreement
  5.2(a)(ii)
Balance Sheet
  2.1(a)
Benefit Plans
  6.26(a)
Bill of Sale
  5.2(a)(i)
Bulk Sales Laws
  8.11
Business
  Recitals
Closing
  5.1
Closing Date
  5.1
Closing Date Cash Payment
  4.1(b)(i)
Contingent Beds
  4.3
Contingent Payment
  4.3
Contingent Payment Determination Date
  4.3
Contract(s) Requiring Consent
  6.12(b)
Disclosure Schedule
  Preamble Article VI
Dispute Notice
  4.2(a)
Employment Agreements
  5.4(n)
Environmental Law
  6.23(b)
ERISA
  6.26(a)
ERISA Affiliate
  6.26(b)
Excluded Assets
  2.2
Facilities
  Recitals
Final Closing Date Statement
  4.2(a)
Financial Statements
  6.8(a)
FIRPTA Certificates
  5.2(a)(viii)
Four Month Anniversary
  4.1(b)(ii)
GAAP
  4.2(a)
Hazardous Substance
  6.23(c)
Healthcare Laws
  6.21(a)
Holdback Payment
  4.1(b)(ii)
Income Statement
  2.1(a)
Indemnified Parties
  10.4(a)
Indemnifying Parties
  10.4(a)
Interim Financial Statements
  6.8(a)
Inventory
  6.16
IT Systems
  6.29(b)

3



--------------------------------------------------------------------------------



 



      Term   Section
Losses
  10.2
Motor Vehicles
  2.1(l)
Net Asset Value
  4.2(a)
Non-Competition Agreements
  5.4(o)
Owned Rights
  6.28(a)
Parent
  Preamble
Payoff Amount
  8.20
Personnel
  6.18
Pharmacy Letter
  5.2(a)(iv)
Power of Attorney
  5.2(a)(iii)
Preliminary Closing Date Statement
  4.2(a)
Proceedings
  6.6
Proprietary Rights
  6.28(a)
Purchase Price
  4.1(b)
Purchase Price Adjustment
  4.2(a)
Purchaser
  Preamble
Purchaser Indemnified Parties
  10.2
Release
  6.23(d)
Required Third Party Consents
  5.4(e)
Retained Liabilities
  3.2
Reviewing Accountants
  4.2(a)
Seller
  Preamble
Seller’s Rights
  6.28(a)
Tax(es)
  6.27(i)(i)
Tax Return
  6.27(i)(ii)
Trademark Assignment Agreement
  5.2(a)(x)
Trade Names
  8.18
Trade Secrets
  6.28(a)
Transferred Assets
  2.1
Transferred Employee
  8.14

4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BILL OF SALE

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF POWER OF ATTORNEY

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF PHARMACY LETTER

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF TRADEMARK ASSIGNMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
CONTINGENT FACILITIES
MOORE CARE
CASCADE PARK COMMUNITIES
MESSANGER HOUSE
ENCORE COMMUNITIES ASSISTED LIVING
REHABCO INC — LYNNWOOD PROGRAM
MAKSU INC — PROGRAMS 2 & 3
PARK WEST CARE CENTER

 